 
AGREEMENT AND PLAN OF MERGER
 
BY AND AMONG
 
ANGEL HOLDINGS LLC,
 
ANGEL ACQUISITION CORP.
 
AND
 
C&D TECHNOLOGIES, INC.
 
DATED AS OF OCTOBER 3, 2011


 
 

--------------------------------------------------------------------------------

 


Table of Contents

 

   
Page
     
ARTICLE I THE MERGER
 
2
Section 1.01.
 
The Merger
 
2
Section 1.02.
 
Closing
 
2
Section 1.03.
 
Effective Time
 
2
Section 1.04.
 
Certificate of Incorporation and Bylaws
 
3
Section 1.05.
 
Directors
 
3
Section 1.06.
 
Officers
 
3
ARTICLE II EFFECT OF THE MERGER ON THE CAPITAL STOCK OF THE CONSTITUENT
CORPORATIONS; EXCHANGE OF CERTIFICATES; COMPANY EQUITY AWARDS
 
3
Section 2.01.
 
Effect on Capital Stock
 
3
Section 2.02.
 
Exchange Fund
 
4
Section 2.03.
 
Treatment of Equity-Based Awards
 
7
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
8
Section 3.01.
 
Corporate Organization
 
8
Section 3.02.
 
Capitalization
 
9
Section 3.03.
 
Authority Relative to this Agreement
 
10
Section 3.04.
 
No Conflict; Required Filings and Consents
 
11
Section 3.05.
 
SEC Filings and Financial Statements
 
12
Section 3.06.
 
Information Supplied
 
12
Section 3.07.
 
Absence of Certain Changes
 
13
Section 3.08.
 
No Undisclosed Liabilities
 
13
Section 3.09.
  
Litigation
  
13



 
i

--------------------------------------------------------------------------------

 
 
Section 3.10.
 
Compliance with Law
 
13
Section 3.11.
 
Material Contracts
 
14
Section 3.12.
 
Tax Matters
 
14
Section 3.13.
 
Employee Matters
 
15
Section 3.14.
 
Opinion of Financial Advisor
 
17
Section 3.15.
 
Brokers
 
17
Section 3.16.
 
Takeover Statutes
 
17
Section 3.17.
 
No Other Representations or Warranties
 
17
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
 
18
Section 4.01.
 
Corporate Organization
 
18
Section 4.02.
 
Authority Relative to this Agreement
 
18
Section 4.03.
 
No Conflict; Required Filings and Consents
 
19
Section 4.04.
 
Information Supplied
 
19
Section 4.05.
 
Brokers
 
20
Section 4.06.
 
Equity Financing
 
20
Section 4.07.
 
Merger Sub
 
20
Section 4.08.
 
Litigation
 
20
Section 4.09.
 
No Other Company Representations or Warranties
 
21
Section 4.10.
 
Non-Reliance on Company Estimates, Projections, Forecasts, Forward-Looking
Statements and Business Plans
 
21
ARTICLE V COVENANTS AND OTHER AGREEMENTS
 
22
Section 5.01.
 
Conduct of Business of the Company
 
22
Section 5.02.
 
Written Consent; Information Statement and Schedule 13E-3
 
24
Section 5.04.
 
Indemnification; Directors, and Officers, Insurance
 
25
Section 5.05.
  
Access and Information; Confidentiality
  
28

  
 
ii

--------------------------------------------------------------------------------

 
Section 5.06.
 
Notification of Certain Matters
 
28
Section 5.07.
 
Publicity
 
28
Section 5.08.
 
Reasonable Best Efforts
 
28
Section 5.09.
 
Litigation Support
 
29
Section 5.10.
 
Section 16 Matters
 
29
Section 5.11.
 
Convertible Notes
 
29
Section 5.12.
 
Takeover Statutes
 
30
ARTICLE VI CONDITIONS
 
30
Section 6.01.
 
Conditions to Obligation of Each Party to Effect the Merger
 
30
Section 6.02.
 
Conditions to Obligations of Parent and Merger Sub to Effect the Merger
 
30
Section 6.03.
 
Conditions to Obligations of the Company to Effect the Merger.
 
31
ARTICLE VII TERMINATION
 
31
Section 7.01.
 
Termination
 
31
Section 7.02.
 
Effect of Termination
 
33
Section 7.03.
 
Certain Fees and Expenses
 
33
ARTICLE VIII MISCELLANEOUS
 
33
Section 8.01.
 
Non-Survival of Representations and Warranties
 
33
Section 8.02.
 
Expenses
 
33
Section 8.03.
 
Amendment
 
33
Section 8.04.
 
Extension and Waiver
 
33
Section 8.05.
 
Notices
 
34
Section 8.06.
 
Governing Law; Consent to Jurisdiction; Waiver of Jury Trial; Specific
Performance
 
35
Section 8.07.
 
Entire Agreement; Third-Party Beneficiaries
 
37
Section 8.08.
  
Severability
  
37

 
 
iii

--------------------------------------------------------------------------------

 
Section 8.09.
 
Definitions
 
37
Section 8.10.
 
Interpretation
 
38
Section 8.11.
 
Assignment
 
39
Section 8.12.
  
Counterparts
  
39

 
iv

--------------------------------------------------------------------------------

 


INDEX OF DEFINED TERMS
 
Actions
 
13
affiliate
 
38
Agreement
 
1
Appraisal Shares
 
4
Bankruptcy and Equity Exception
 
10
beneficial ownership
 
38
business day
 
38
Cap
 
27
Certificate
 
4
Certificate of Merger
 
2
Closing
 
2
Closing Date
 
2
Common Stock
 
1
Company
 
1
Company Board
 
1
Company Board Recommendation
 
1
Company Bylaws
 
11
Company Charter
 
11
Company Disclosure Schedule
 
8
Company Employees
 
16
Company Plan
 
15
Company Subsidiaries
 
8
Confidentiality Agreement
 
28
Contract
 
11
Convertible Notes
 
30
Costs
 
25
DGCL
 
2
Effective Time
 
3
Equity Financing
 
20
Equity Financing Commitment
 
20
Equity Plans
 
7
ERISA
 
15
ERISA Affiliate
 
16
Exchange Act
 
11
Exchange Fund
 
5
GAAP
 
12
Governmental Entity
 
11
Indemnified Person
 
25
Indenture
 
29
Information Statement
 
11
Knowledge
 
38

Law
 
11
Liens
 
10
Material Adverse Effect
 
8
Material Contract
 
14
Merger
 
1
Merger Consideration
 
4
Merger Sub
 
1
Multiemployer Plan
 
15
Order
 
13
Outside Date
 
32
Parent
 
1
Parent Disclosure Schedule
 
18
Parent Funds
 
1
Parent Group
 
1
Paying Agent
 
5
PBGC
 
17
Permits
 
14
Person
 
38
Proceeding
 
25
Representatives
 
38
Reverse Termination Fee
 
33
SAR
 
7
Schedule 13E-3
 
11
SEC
 
11
SEC Reports
 
12
Section 16
 
29
Section 262
 
4
Securities Laws
 
11
Shares
 
1
Special Committee
 
1
Special Committee Recommendation
 
1
Stock Option
 
7
Stockholder Approval
 
10
Subsidiary
 
38
Surviving Corporation
 
2
Takeover Statute
 
18
Tax Return
 
15
Taxes
 
15
Transaction Litigation
 
29
Uncertificated Shares
 
4
Written Consent
  
2



 
vi

--------------------------------------------------------------------------------

 


AGREEMENT AND PLAN OF MERGER   
 
THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of October 3,
2011, is entered into by and among Angel Holdings LLC, a Delaware limited
liability company (“Parent”), Angel Acquisition Corp., a Delaware corporation
and a wholly-owned subsidiary of Parent (“Merger Sub”), and C&D Technologies,
Inc., a Delaware corporation (the “Company”).
 
WHEREAS, certain funds and accounts affiliated with Parent (the “Parent Funds”)
collectively own beneficially and of record 9,857,984 shares of the common
stock, par value $0.01 per share, of the Company (the “Common Stock”), which
represents approximately 64.40% of the outstanding shares of Common Stock;
 
WHEREAS, Parent has proposed to the Board of Directors of the Company (the
“Company Board”) that Merger Sub acquire all of the issued and outstanding
shares of Common Stock not owned by the Parent Funds.  Parent, Merger Sub and
the Parent Funds are collectively referred to as the “Parent Group”; and such
outstanding shares of Common Stock not owned by the Parent Group are
collectively referred to as the “Shares”;
 
WHEREAS, the Company Board has established a special committee consisting solely
of independent directors (the “Special Committee”) to, among other things,
consider and negotiate any proposal made to acquire the Shares, including the
Merger (as defined herein) and the other transactions contemplated by this
Agreement, and to make a recommendation to the Company Board with respect
thereto;
 
WHEREAS, subject to the terms and conditions provided herein, Parent, Merger Sub
and the Company intend to effect a merger pursuant to which Merger Sub will
merge with and into the Company with the Company surviving as a Subsidiary of
Parent (the “Merger”);
 
WHEREAS, the Special Committee has unanimously (i) determined that the terms of
this Agreement and the Merger are fair to and in the best interests of the
Company and the holders of the Shares, (ii) approved and declared advisable this
Agreement and the Merger and (iii) recommended to the Company Board that the
Company Board adopt resolutions approving and declaring advisable this Agreement
and the Merger and recommending that the holders of the Shares adopt this
Agreement (such recommendation by the Special Committee, the “Special Committee
Recommendation”);
 
WHEREAS, the Company Board, based on the Special Committee Recommendation, has
unanimously (i) determined that the terms of this Agreement and the Merger are
fair to and in the best interests of the Company and the holders of the Shares,
(ii) approved and declared advisable this Agreement and the Merger and (iii)
resolved to recommend to the holders of the Shares that such holders adopt this
Agreement (such recommendation by the Company Board, the “Company Board
Recommendation”);
 
WHEREAS, the applicable governing bodies of each of Parent and Merger Sub have
unanimously approved the Merger and this Agreement and deem it advisable and in
the best interests of their equityholders to consummate the Merger, on the terms
and conditions set forth herein; and


 
 

--------------------------------------------------------------------------------

 


WHEREAS, immediately following the execution and delivery of this Agreement, it
is anticipated that Parent will execute and deliver, or cause to be executed and
delivered, to the Company a true, correct and complete copy of an Action by
Written Consent, in the form attached as Exhibit A hereto, providing for the
adoption of this Agreement by each member of the Parent Group holding shares of
Common Stock (the “Written Consent”).
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement, Parent, Merger Sub and the Company hereby agree as follows:
 
ARTICLE I

 
THE MERGER
 
SECTION 1.01.   The Merger.
 
(a)           Upon the terms and subject to the conditions set forth in this
Agreement, and in accordance with the General Corporation Law of the State of
Delaware (the “DGCL”), Merger Sub shall be merged with and into the Company at
the Effective Time.  Following the Effective Time, the separate corporate
existence of Merger Sub shall cease, and the Company shall continue as the
surviving corporation in the Merger (the “Surviving Corporation”).  The Merger
shall have the effects set forth in this Agreement and the DGCL.
 
SECTION 1.02.   Closing. The closing of the Merger (the “Closing”) will take
place at 9:00 a.m., New York City time, on a date to be specified by the
parties, which shall be no later than the third business day after satisfaction
or (to the extent permitted by Law) waiver of the conditions set forth in
Article VI (other than those conditions that by their terms are to be satisfied
at the Closing, but subject to the satisfaction or (to the extent permitted by
Law) waiver of those conditions), at the offices of Simpson Thacher & Bartlett
LLP, 425 Lexington Avenue, New York, New York 10017, unless another time, date
or place is agreed to in writing by Parent and the Company; provided, however,
that unless the parties hereto mutually agree otherwise, the Closing shall not
occur until a date that is at least thirty (30) calendar days after the mailing
of the definitive Information Statement to the Company’s stockholders.  The date
on which the Closing occurs is referred to in this Agreement as the “Closing
Date”.
 
SECTION 1.03.   Effective Time.  Subject to the provisions of this Agreement, as
promptly as practicable on the Closing Date, the Company shall file a
certificate of merger (the “Certificate of Merger”), in such form as is required
by, and executed and acknowledged by the parties in accordance with, the
relevant provisions of the DGCL and shall make all other filings required under
the DGCL in connection with the Merger.  The Merger shall become effective at
such date and time as the Certificate of Merger is filed with the Secretary of
State of the State of Delaware or at such subsequent date and time as Parent and
the Company shall agree and specify in the Certificate of Merger in accordance
with the DGCL.  The date and time at which the Merger becomes effective is
referred to in this Agreement as the “Effective Time”.


 
2

--------------------------------------------------------------------------------

 


SECTION 1.04.   Certificate of Incorporation and Bylaws. At the Effective Time,
the certificate of incorporation and bylaws of the Company shall be amended so
as to read in their entirety as set forth in Exhibit B and Exhibit C hereto,
respectively, and, as so amended, shall be the certificate of incorporation and
bylaws of the Surviving Corporation until thereafter amended in accordance with
their respective terms and the DGCL.
 
SECTION 1.05.   Directors. The directors of Merger Sub immediately prior to the
Effective Time shall be the directors of the Surviving Corporation until their
respective successors are duly elected or appointed and qualified in the manner
provided in the certificate of incorporation and bylaws of the Surviving
Corporation, or until their earlier death, resignation or removal, or otherwise
as provided by Law.
 
SECTION 1.06.   Officers. The officers of the Company immediately prior to the
Effective Time shall be the officers of the Surviving Corporation until their
respective successors are duly elected or appointed and qualified in the manner
provided in the certificate of incorporation and bylaws of the Surviving
Corporation, or until their earlier death, resignation or removal, or otherwise
as provided by Law.
 
ARTICLE II

 
EFFECT OF THE MERGER ON THE CAPITAL STOCK OF THE CONSTITUENT CORPORATIONS;
EXCHANGE OF CERTIFICATES; COMPANY EQUITY AWARDS
 
SECTION 2.01.   Effect on Capital Stock.  At the Effective Time, by virtue of
the Merger and without any action on the part of the holder of any shares of
capital stock of the Company or any shares of capital stock of Parent or Merger
Sub:
 
(a)           Each share of common stock, par value $0.01 per share, of Merger
Sub issued and outstanding immediately prior to the Effective Time shall be
converted into and become one validly issued, fully paid and nonassessable share
of common stock, par value $0.01 per share, of the Surviving Corporation.
 
(b)           Each share of Common Stock that is directly owned by the Company
or Merger Sub shall automatically be canceled and shall cease to exist, and no
consideration shall be delivered in respect thereof.  Each share of Common Stock
owned by any member of the Parent Group (other than Merger Sub) or any wholly
owned Company Subsidiary immediately prior to the Effective Time shall remain
outstanding after the Effective Time and no consideration shall be delivered in
respect thereof.
 
(c)           Each share of Common Stock issued and outstanding immediately
prior to the Effective Time (but excluding shares which remain outstanding, or
are to be canceled, in accordance with Section 2.01(b) and, except as provided
in Section 2.01(e) in respect of the Appraisal Shares) shall be converted into
the right to receive $9.75 in cash, without interest (the “Merger
Consideration”), and at the Effective Time all such shares of Common Stock shall
no longer be outstanding and shall automatically be canceled and shall cease to
exist, and each holder of (x) a certificate that immediately prior to the
Effective Time represented any such shares of Common Stock (each, a
“Certificate”) or (y) any such uncertificated shares of Common Stock
(collectively, the “Uncertificated Shares”) shall cease to have any rights with
respect thereto, except the right to receive the Merger Consideration.


 
3

--------------------------------------------------------------------------------

 


(d)           The Merger Consideration shall be adjusted appropriately to
reflect the effect of any stock split, reverse stock split, stock dividend
(including any dividend or distribution of securities convertible into shares of
Common Stock), reorganization, recapitalization, reclassification, combination,
exchange of shares or other like change with respect to Common Stock occurring
on or after the date of this Agreement and prior to the Effective Time.
 
(e)           Notwithstanding anything in this Agreement to the contrary, shares
(the “Appraisal Shares”) of Common Stock issued and outstanding immediately
prior to the Effective Time that are held by any holder who is entitled to
demand and properly demands appraisal of such shares in accordance with the
provisions of Section 262 of the DGCL (“Section 262”), and whose demand has not
been withdrawn, shall not be converted into the right to receive the Merger
Consideration with respect to such Appraisal Shares as provided in Section
2.01(c), but shall instead entitle the holder thereof to receive payment of the
fair value of such Appraisal Shares in accordance with the provisions of Section
262.  At the Effective Time, the Appraisal Shares shall no longer be outstanding
and shall automatically be canceled and shall cease to exist, and each holder of
Appraisal Shares shall cease to have any rights with respect thereto, except the
right to receive the fair value of such Appraisal Shares in accordance with the
provisions of Section 262.  Notwithstanding the foregoing, if any such holder
shall fail to perfect or otherwise shall waive, withdraw or lose the right to
appraisal under Section 262 or a court of competent jurisdiction shall determine
that such holder is not entitled to the relief provided by Section 262, then the
right of such holder to be paid the fair value of such holder’s Appraisal Shares
under Section 262 shall cease and such Appraisal Shares shall be deemed to have
been converted at the Effective Time into, and shall have become, the right to
receive the Merger Consideration with respect to such Appraisal Shares as
provided in Section 2.01(c).  The Company shall give reasonably prompt notice to
Parent of any written demands for appraisal of any shares of Common Stock
pursuant to Section 262, withdrawals of such demands and any other instruments
served pursuant to the DGCL received by the Company prior to the Effective Time,
and Parent shall have the right to participate in all negotiations and
proceedings with respect to such demands.  The Company shall not, without the
prior written consent of Parent, voluntarily make any payment with respect to,
or settle or offer to settle, any such demands, or agree to do or commit to do
any of the foregoing.
 
SECTION 2.02.   Exchange Fund.  (a) Paying Agent.  Prior to the Closing Date,
Parent shall, at its expense, appoint a bank or trust company reasonably
acceptable to the Company to act as paying agent (the “Paying Agent”) for the
payment of the Merger Consideration and, in connection therewith, shall enter
into an agreement with the Paying Agent in form and substance reasonably
acceptable to the Company.  At or prior to the Effective Time, Parent shall
deposit, or cause to be deposited, with the Paying Agent for the benefit of the
holders of Certificates and Uncertificated Shares, cash in an amount equal to
the aggregate Merger Consideration payable in respect of all the Shares entitled
to receive the Merger Consideration (such cash being hereinafter referred to as
the “Exchange Fund”).  The Paying Agent shall deliver the Merger Consideration
contemplated to be issued and delivered pursuant to Section 2.01 out of the
Exchange Fund and the Exchange Fund shall not be used for any other purpose.


 
4

--------------------------------------------------------------------------------

 


(b)           Exchange Procedures.  As promptly as reasonably practicable after
the Effective Time, Parent shall cause the Paying Agent to mail to each holder
of the Shares (i) a letter of transmittal (which shall specify that delivery
shall be effected, and risk of loss and title to the Certificates, if any, shall
pass, only upon proper delivery of the Certificates or transfer of the
Uncertificated Shares to the Paying Agent and which shall otherwise be in
customary form reasonably satisfactory to the Company and Parent) and (ii)
instructions for use in effecting the surrender of the Certificates and the
transfer of Uncertificated Shares in exchange for the Merger
Consideration.  Each holder of record of the Shares shall (x) upon surrender to
the Paying Agent of any such Certificate, together with such letter of
transmittal, duly executed, and such other documents as may reasonably be
required by the Paying Agent, or (y) upon receipt of an “agent’s message” by the
Paying Agent (or such other evidence, if any, of transfer as the Paying Agent
may reasonably request) in the case of a book-entry transfer of Uncertificated
Shares, be entitled to receive in exchange therefor the amount of cash which the
number of Shares previously represented by such Certificate or the
Uncertificated Shares, as applicable, shall have been converted into the right
to receive pursuant to Section 2.01(c), without any interest thereon and less
any required withholding of taxes, and any Certificate so surrendered shall
forthwith be canceled.  In the event of a transfer of ownership of Shares which
is not registered in the transfer records of the Company, payment of the Merger
Consideration may be made to a Person other than the Person in whose name the
Certificate so surrendered or the Uncertificated Shares so transferred is
registered if any such Certificate shall be properly endorsed or otherwise be in
proper form for transfer and the Person requesting such payment shall pay any
fiduciary or surety bonds or any transfer or other similar taxes required by
reason of the payment of the Merger Consideration to a Person other than the
registered holder of such Certificate or Uncertificated Shares or establish to
the reasonable satisfaction of Parent that such tax has been paid or is not
applicable.  Until surrendered or transferred as contemplated by this Section
2.02(b), and subject to Section 2.01(e), each Certificate and each
Uncertificated Share shall be deemed at any time after the Effective Time to
represent only the right to receive upon such surrender the Merger Consideration
which the holder thereof has the right to receive in respect of such Certificate
or Uncertificated Shares pursuant to this Article II.  No interest shall be paid
or will accrue on any cash payable to holders of Certificates or Uncertificated
Shares pursuant to the provisions of this Article II.
 
(c)           No Further Ownership Rights in Company Common Stock.  All cash
paid upon the surrender of Certificates or the transfer of Uncertificated Shares
in accordance with the terms of this Article II shall be deemed to have been
paid in full satisfaction of all rights pertaining to the Shares formerly
represented by such Certificates or Uncertificated Shares, as applicable.  At
the close of business on the day on which the Effective Time occurs, the stock
transfer books of the Company with respect to the Common Stock shall be closed,
and there shall be no further registration of transfers on the stock transfer
books of the Surviving Corporation of the shares of Common Stock that were
outstanding immediately prior to the Effective Time.  If, after the Effective
Time, any Certificate or Uncertificated Shares are presented to the Surviving
Corporation for transfer, they shall be canceled against delivery of cash to the
holder thereof as provided in this Article II.


 
5

--------------------------------------------------------------------------------

 


(d)           Termination of the Exchange Fund.  Any portion of the Exchange
Fund that remains undistributed to the holders of the Shares for twelve months
after the Effective Time shall be delivered to the Surviving Corporation (or its
designee(s)), upon demand, and any holders of shares of Common Stock who have
not theretofore complied with this Article II shall thereafter look only to the
Surviving Corporation for, and the Surviving Corporation shall remain liable
for, payment of their claims for the Merger Consideration pursuant to the
provisions of this Article II.
 
(e)           No Liability.  None of Parent, Merger Sub, the Company, the
Surviving Corporation and the Paying Agent shall be liable to any Person in
respect of any cash from the Exchange Fund delivered to a public official in
compliance with any applicable state, federal or other abandoned property,
escheat or similar Law.  If any Certificate or Uncertificated Shares shall not
have been surrendered prior to the date on which the related Merger
Consideration would escheat to or become the property of any Governmental
Entity, any such Merger Consideration shall, to the extent permitted by
applicable Law, immediately prior to such time become the property of Parent,
free and clear of all claims or interest of any Person previously entitled
thereto.
 
(f)           Investment of Exchange Fund.  The Paying Agent shall invest the
cash in the Exchange Fund as reasonably directed by Parent; provided, that any
investment of such cash shall be limited to direct short-term obligations of, or
short-term obligations fully guaranteed as to principal and interest by, the
U.S. government.  Any interest and other income resulting from such investments
shall be paid solely to the Surviving Corporation.  Nothing contained herein and
no investment losses resulting from investment of the Exchange Fund shall
diminish or otherwise affect the amounts payable to any holder of the Shares as
provided herein. If for any reason (including losses) the cash in the Exchange
Fund shall be insufficient to fully satisfy all of the payment obligations to be
made in cash by the Paying Agent hereunder, Parent shall promptly cause to be
deposited into the Exchange Fund cash in an amount sufficient to fully satisfy
such cash payment obligations.
 
(g)           Lost Certificates.  If any Certificate shall have been lost,
stolen or destroyed, upon the making of an affidavit of that fact by the Person
claiming such Certificate to be lost, stolen or destroyed and, if required by
Parent, the posting by such Person of a bond or surety in such reasonable amount
as Parent may direct as indemnity against any claim that may be made against it
with respect to such Certificate, the Paying Agent shall deliver in exchange for
such lost, stolen or destroyed Certificate the applicable Merger Consideration
with respect thereto.
 
(h)           Withholding Rights.  Notwithstanding anything in this Agreement to
the contrary, Parent, the Surviving Corporation or the Paying Agent shall be
entitled to deduct and withhold from the Merger Consideration otherwise payable
pursuant to this Agreement to any holder of the Shares such amounts as Parent,
the Surviving Corporation or the Paying Agent are required to deduct and
withhold with respect to the making of such payment under the Code or any other
provision of tax Law.  To the extent that amounts are so withheld and paid over
to the appropriate taxing authority by Parent, the Surviving Corporation or the
Paying Agent, such withheld amounts shall be treated for all purposes of this
Agreement as having been paid to the Person in respect of which such deduction
and withholding was made by Parent, the Surviving Corporation or the Paying
Agent.


 
6

--------------------------------------------------------------------------------

 


SECTION 2.03.   Treatment of Equity-Based Awards.
 
(a)           As of the Effective Time, each option to purchase shares of Common
Stock (a “Stock Option”) granted under any Company equity or incentive plan,
including without limitation, the Company’s 1998 Stock Option Plan, 2007 Stock
Incentive Plan and 2011 Stock Option Plan (the “Equity Plans”) outstanding
immediately prior to the Effective Time, whether or not then vested and
exercisable, will be canceled and extinguished and the holder thereof will be
entitled to receive from the Surviving Corporation as soon as practicable after
the Effective Time an amount in cash equal to the product of (A) the number of
shares of Common Stock subject to such Stock Option, and (B) the excess, if any,
of the Merger Consideration over the exercise price per share of such Stock
Option.  For the avoidance of doubt, no consideration shall be paid in respect
of the cancellation of any Stock Option with an exercise price or base price per
share equal to or greater than the Merger Consideration.
 
(b)           As of the Effective Time, each outstanding stock appreciation
right (an “SAR ”) granted by the Company under any Equity Plan, whether vested
or unvested, that is outstanding immediately prior to the Effective Time shall
be canceled and extinguished and the holder thereof will be entitled to receive
from the Surviving Corporation as soon as practicable after the Effective Time
an amount in cash equal to the product of (A) the number of shares of Common
Stock subject to such SAR and (B) the excess, if any, of the Merger
Consideration over the exercise price per share of such SAR.  For the avoidance
of doubt, no consideration shall be paid in respect of the cancellation of any
SAR with an exercise price per share equal to or greater than the Merger
Consideration.
 
(c)           Notwithstanding anything in this Agreement to the contrary, the
Surviving Corporation shall be entitled to deduct and withhold from any amounts
otherwise payable pursuant to this Section 2.03 to any holder of Stock Options
or SARs, such amounts as the Surviving Corporation is required to deduct and
withhold with respect to the making of such payment under the Code or any other
provision of tax Law.  To the extent that amounts are so withheld and paid over
to the appropriate taxing authority by the Surviving Corporation, such withheld
amounts shall be treated for all purposes of this Agreement as having been paid
to the Person in respect of which such deduction and withholding was made by the
Surviving Corporation.
 
(d)     Prior to the Effective Time, the Company Board or appropriate committee
thereof will adopt such resolutions and the Company will take such other actions
as may be reasonably required to effectuate the actions contemplated by this
Section 2.03, provided that the Company shall not (and shall not be required to)
pay any consideration or incur any debts or obligations on behalf of the Company
or the Surviving Corporation (or Parent) in connection with the taking of such
actions.


 
7

--------------------------------------------------------------------------------

 


ARTICLE III

 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 
Except as set forth in the SEC Reports (as defined herein) filed or furnished
prior to the date of this Agreement (excluding, in each case, any disclosures
set forth in any risk-factor section or any forward-looking statements) or as
set forth in the disclosure schedule delivered by the Company to Parent
concurrently with the execution of this Agreement (the “Company Disclosure
Schedule”) (it being understood that the Company Disclosure Schedule shall be
deemed disclosure with respect to, and shall be deemed to qualify, the specific
Section or subsection of this Agreement to which the information stated in such
disclosure relates and such other Sections or subsections of this Agreement to
the extent that it is reasonably apparent that such information is relevant to
such other Section or subsection), the Company hereby represents and warrants to
Parent and Merger Sub as follows:
 
SECTION 3.01.   Corporate Organization.  The Company and each of the
Subsidiaries of the Company (collectively, the “Company Subsidiaries”) is a
corporation, partnership or other legal entity duly incorporated or organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (where such concept is recognized under applicable
Law) and has the requisite power and authority and all necessary governmental
approvals to own, lease and operate its properties and to carry on its business
as it is now being conducted.  The Company and each Company Subsidiary is duly
qualified or licensed and in good standing to do business (where such concept is
recognized under applicable Law) in each jurisdiction where the character of the
properties owned, leased or operated by it or the nature of its business makes
such qualification or licensing necessary, except for such failures to be so
qualified or licensed and in good standing that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse
Effect.  For purposes of this Agreement, “Material Adverse Effect” means  any
event, condition, fact, change, occurrence or effect that, individually or in
the aggregate with other events, conditions, facts, changes, occurrences or
effects (i) has had or would reasonably be expected to have a material adverse
effect on the business, financial condition, assets, liabilities or results of
operations of the Company and the Company Subsidiaries, taken as a whole, or
(ii) would reasonably be expected to prevent or materially impede the
performance by the Company of its obligations under this Agreement or the
consummation of the Merger, except  for any such events, conditions, facts,
changes, occurrences or effects to the extent resulting from (A) changes in U.S.
or global general economic conditions or in the credit, financial or capital
markets generally, including changes in interest or exchange rates, (B) changes
in general market or economic conditions applicable to industries in which the
Company or any of the Company Subsidiaries operates generally or in any specific
jurisdiction or geographical area in the U.S. or elsewhere in the world in which
the Company or any of the Company Subsidiaries operates, (C) changes, after the
date of this Agreement, in Law or applicable accounting regulations (including
GAAP) or principles or interpretations thereof, or political, legislative or
business conditions in the countries in which the Company or any of the Company
Subsidiaries operate, (D) acts of war (whether or not declared), the
commencement, continuation or escalation of a war, acts of armed hostility,
sabotage or terrorism or other international or national calamity (whether
natural or man-made) or any material worsening of such conditions threatened or
existing as of the date of this Agreement, (E) any event, condition, fact,
change or occurrence relating to the products of any Person (other than the
Company and the Company Subsidiaries), including the entry into the market of
products competitive with any of the products of either the Company or any of
the Company Subsidiaries, (F) any change in the Company’s stock price or trading
volume or in the Company’s credit rating or in any analyst’s recommendation with
respect to the Company or any failure by the Company to meet internal or
published projections, forecasts or estimates of revenue, earnings  or other
financial or operating metrics (but not any event, condition, fact, change,
occurrence or effect underlying such change or failure that is not otherwise
excepted under the foregoing clauses (A) through (D), subject to the following
proviso), (G) any threatened or actual strike or other labor disruptions in
respect of the Company or any Company Subsidiary, (H) any litigation involving
the Company or any Company Subsidiary pending as of the date hereof as set forth
on Section 3.09 of the Company Disclosure Schedule, or (I) changes resulting
from the announcement, pendency or anticipated consummation of the Merger or any
of the other transactions contemplated by this Agreement, including the impact
thereof on relationships (contractual or otherwise) with customers, suppliers,
distributors, partners, employees or regulators, or the commencement or pendency
of any litigation arising from allegations of breach of fiduciary duty or
violation of law relating to this Agreement or the transactions contemplated
hereby; provided, however, the exceptions in clauses (A) through (D) shall not
apply if such events, conditions, facts, changes, occurrences or effects have a
materially disproportionate effect on the Company and the Company Subsidiaries,
taken as a whole, relative to other companies operating in the same industry in
which the Company and the Company Subsidiaries operate.


 
8

--------------------------------------------------------------------------------

 


SECTION 3.02.   Capitalization.
 
(a)           The authorized capital stock of the Company consists of 25,000,000
shares of Common Stock.  As of the close of business on September 30, 2011, (i)
15,196,563 shares of Common Stock were issued and outstanding, (ii) 110,373
shares of Common Stock were held in the Company’s treasury, and (iii) 1,253,241
shares of Common Stock were reserved for issuance in respect of outstanding
Stock Options and SARs, with a weighted average exercise price or base price of
$14.47.  In addition, as of the date of this Agreement, there were 360,997
shares of Common Stock available for grants of  Stock Options, SARs and other
equity-based awards under the 2007 Stock Incentive Plan, the Approved Share
Option Plan and the 2011 Stock Option Plan.
 
(b)           Except with respect to the Convertible Notes and as set forth
above in Section 3.02(a), (x) there are not issued, reserved for issuance or
outstanding (A) any shares of capital stock or other voting securities or equity
securities of the Company, (B) any securities of the Company or any Company
Subsidiary convertible into or exchangeable or exercisable for shares of capital
stock or other voting securities or equity securities of the Company or any
Company Subsidiary, (C) other than Stock Options, any warrants, calls, options
or other rights to acquire from the Company or any Company Subsidiary, or any
obligation of the Company or any Company Subsidiary to issue, any shares of
capital stock, voting securities, equity interests or securities convertible
into or exchangeable for capital stock or voting securities of the Company or
any Company Subsidiary or (D) other than SARs, any stock appreciation rights,
“phantom” stock rights, performance units, rights to receive shares of Common
Stock on a deferred basis or other rights granted by the Company that are linked
to the value of shares of Common Stock and (y) there are no outstanding
obligations of the Company or any Company Subsidiary to repurchase, redeem or
otherwise acquire any such securities or to issue, deliver or sell, or cause to
be issued, delivered or sold, any such securities.  With the exception of the
Convertible Notes, the Company does not have outstanding any bonds, debentures,
notes or other obligations the holders of which have the right to vote (or which
are convertible into or exercisable for securities having the right to vote)
with the stockholders of the Company on any matter.


 
9

--------------------------------------------------------------------------------

 


(c)           All outstanding shares of Common Stock have been duly authorized,
validly issued, fully paid and non-assessable and are not subject to preemptive
rights.  Except as provided in Section 3.02(c) of the Company Disclosure
Schedule, all of the outstanding capital stock or other voting securities or
ownership interests in each Company Subsidiary is owned by the Company, directly
or indirectly, free and clear of any lien, pledge, charge, encumbrance or
security interests of any kind (“Liens”) and free of any other limitation or
restriction (including any restriction on the right to vote, sell or otherwise
dispose of such capital stock or other voting securities or ownership
interests).
 
(d)           Section 3.02(d) of the Company Disclosure Schedule sets forth (i)
each of the Company Subsidiaries and the ownership interest of the Company in
each such Company Subsidiary, as well as the ownership interest of any other
Person or Persons in each such Company Subsidiary and (ii) the Company’s or the
Company Subsidiaries’ capital stock, equity interest or other direct or indirect
ownership interest in any other Person.
 
(e)           No shares of Common Stock are owned by any Company Subsidiary.
 
SECTION 3.03.   Authority Relative to this Agreement. The Company has all
requisite corporate power and authority to execute and deliver this Agreement,
to perform its obligations hereunder and to consummate the transactions
contemplated hereby, subject, in the case of the Merger, to receipt of the
affirmative vote or written consent of holders of a majority of the outstanding
shares of Common Stock to adopt this Agreement (the “Stockholder
Approval”).  The execution and delivery of this Agreement by the Company and the
consummation by the Company of the transactions contemplated hereby have been
duly authorized by all necessary corporate action on the part of the Company,
subject, in the case of the Merger, to receipt of the Stockholder
Approval.  This Agreement has been duly executed and delivered by the Company
and, assuming the due authorization, execution and delivery by each of Parent
and Merger Sub, constitutes a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject, as to
enforceability, to bankruptcy, insolvency, moratorium, reorganization and other
Laws of general applicability relating to or affecting creditors’ rights and to
general equity principles (the “Bankruptcy and Equity Exception”).  The Special
Committee and the Company Board, acting based on the recommendation of the
Special Committee, at a meeting duly called and held and at which a quorum was
present and voting, have determined that the Merger and the other transactions
contemplated hereby are fair to, and in the best interests of, the holders of
the Shares and adopted the Special Committee Recommendation and the Company
Board Recommendation, respectively.  The Company Board has approved this
Agreement and the consummation of the transactions contemplated hereby,
including the Merger, and has taken all action in order that the restrictions on
business combinations set forth in Section 203(a) of the DGCL shall not apply to
the Merger or any other transactions contemplated hereby.


 
10

--------------------------------------------------------------------------------

 


SECTION 3.04.   No Conflict; Required Filings and Consents.
 
(a)           The execution and delivery of this Agreement by the Company do
not, and the performance of this Agreement and the consummation of the
transactions contemplated hereby will not, (i) conflict with or violate the
Restated Certificate of Incorporation of the Company dated June 30, 1998, as
amended (the “Company Charter”), or the Amended and Restated By-laws of the
Company, dated December 4, 2007 (the “Company Bylaws”), or the certificate of
incorporation, bylaws or other equivalent organizational documents of any of the
Company Subsidiaries, (ii) subject to the filings and other matters described in
Section 3.04(b), conflict with or violate any statute, law, rule, regulation,
ordinance or code of any Governmental Entity (“Law”) applicable to the Company
or any Company Subsidiary or their respective properties or assets, or (iii)
result in any breach of or constitute a default (or an event which with notice
or lapse of time or both would become a default) under, result in the loss of a
benefit under or give to others any right of termination, amendment,
acceleration, increased payment or cancellation of, or result in the creation of
a Lien on any property or under any contract, agreement, obligation, commitment,
lease, license, permit, franchise or other instrument, other than any Company
Plan (each, a “Contract”) to which the Company or any of the Company
Subsidiaries is a party or by which their respective properties or assets are
bound, except in the case of clauses (ii) and (iii), for any such conflicts,
violations, breaches, defaults or other occurrences which, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect.
 
(b)           The execution and delivery of this Agreement by the Company do
not, and the performance of this Agreement and the consummation of the Merger
and the other transactions contemplated hereby by the Company will not, require
any consent, approval, authorization or permit of, or filing with or
notification to, any governmental or regulatory authority, domestic or foreign
(each a “Governmental Entity”), except (i) for (A) any applicable requirements
of the applicable U.S. federal securities laws, including the rules and
regulations of the SEC thereunder (collectively, the “Securities Laws”),
including, assuming receipt of the Written Consent as contemplated herein, the
filing and delivery with the Securities and Exchange Commission (the “SEC”) and
mailing to stockholders of the Company of an information statement prepared
pursuant to Section 14(c) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), regarding the Merger and the other transactions
contemplated hereby (the “Information Statement”) (which shall also satisfy the
requirements of Sections 228 and 262 of the DGCL) and a Rule 13e-3 Transaction
Statement on Schedule 13E-3 (the “Schedule 13E-3”), and (B) the filing of
appropriate certificates as required by the DGCL, and (ii) where the failure to
obtain such consents, approvals, authorizations or permits, or to make such
filings or notifications, would not, individually or in the aggregate, have or
reasonably be expected to have a Material Adverse Effect.


 
11

--------------------------------------------------------------------------------

 


SECTION 3.05.   SEC Filings and Financial Statements.
 
(a)           The Company has timely filed or furnished all forms, reports,
statements, schedules and other materials with the SEC required to be filed or
furnished pursuant to the Exchange Act or other Securities Laws since January
31, 2010 (such documents, together with any documents filed or furnished during
such period by the Company to the SEC on a voluntary basis on Form 8-K, the “SEC
Reports”).  As of the respective dates such documents were filed or furnished,
as the case may be, the SEC Reports complied in all material respects with all
applicable requirements of the Exchange Act and other Securities Laws and did
not contain, as of the respective dates such documents were filed or furnished,
as the case may be (except to the extent amended or superseded by a subsequent
filing with the SEC that is publicly available prior to the date of this
Agreement), any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The financial statements of the Company included in the
SEC Reports (including the related notes thereto) (i) have been prepared from
the books and records of the Company and the Company Subsidiaries, (ii) comply
as to form in all material respects with the published rules and regulations of
the SEC with respect thereto, (iii) have been prepared in accordance with United
States generally accepted accounting principles (“GAAP”) (except as may be
indicated in the notes thereto and except, in the case of unaudited quarterly
statements, as permitted by Form 10-Q of the SEC or other rules and regulations
of the SEC) applied on a consistent basis during the periods involved , and (iv)
and fairly present in all material respects the consolidated financial position,
the consolidated results of operations, the consolidated stockholders’ equity
and the consolidated cash flows of the Company and its  Subsidiaries as of the
dates thereof or for the periods presented therein, as applicable (subject, in
the case of unaudited quarterly financial statements, to normal year-end
adjustments).  To the Knowledge of the Company, as of the date hereof, none of
the SEC Reports is the subject of ongoing SEC review or investigation and there
are no outstanding or unresolved comments in comment letters received from the
SEC or its staff with respect to the SEC Reports.
 
(b)           The Company maintains disclosure controls and procedures required
by Rule 13a-15 or 15d-15 under the Exchange Act.  Such disclosure controls and
procedures are effective in providing reasonable assurance that information
required to be disclosed by the Company is recorded and reported on a timely
basis to the individuals responsible for the preparation of the Company’s
filings with the SEC and other public disclosure documents.  The Company
maintains internal control over financial reporting (as defined in Rule 13a-15
or 15d-15, as applicable, under the Exchange Act).  Such internal control over
financial reporting is effective in providing reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP.
 
SECTION 3.06.   Information Supplied.  None of the information supplied or to be
supplied by the Company in writing for inclusion or incorporation by reference
in the Information Statement, the Schedule 13-E3 or any other filings required
under the Securities Laws relating to the Merger will, at the time such
documents are filed with the SEC, at any time such documents are amended or
supplemented or at the time such documents are first published, sent or given to
the Company’s stockholders, contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they are made, not misleading.  The Information Statement, the Schedule 13E-3
and any other filings required under the Securities Laws relating to the Merger,
as the case may be, will comply in all material respects with the Securities
Laws. Notwithstanding the foregoing, no representation or warranty is made by
the Company with respect to statements made or incorporated by reference therein
based on information supplied by or on behalf of Parent or Merger Sub for
inclusion or incorporation by reference therein.


 
12

--------------------------------------------------------------------------------

 


SECTION 3.07.   Absence of Certain Changes.
 
(a)           Since January 31, 2011 through the date of this Agreement, the
Company and the Company Subsidiaries have conducted their respective businesses
only in the ordinary course consistent with past practice.
 
(b)           Since January 31, 2011, there has been no event, condition, fact,
change, occurrence or effect that, individually or in the aggregate, has had or
would reasonably be expected to have a Material Adverse Effect.
 
SECTION 3.08.   No Undisclosed Liabilities. Except for (a) liabilities incurred
by the Company or the Company Subsidiaries since January 31, 2011 in the
ordinary course of business consistent with past practice, (b) matters reflected
or reserved against in the most recent consolidated balance sheet of the Company
included in the SEC Reports, (c) liabilities incurred in connection with the
transactions contemplated hereby, or (d) liabilities not required to be set
forth on the consolidated balance sheet of the Company in accordance with GAAP,
neither the Company nor any of the Company Subsidiaries has any liabilities or
obligations (whether absolute, accrued, contingent or otherwise) which,
individually or in the aggregate, have had or would reasonably be expected to
have a Material Adverse Effect.
 
SECTION 3.09.   Litigation. Subject to Section 3.09 of the Company Disclosure
Schedule, as of the date hereof, there are no actions, suits, claims, hearings,
proceedings, arbitrations, mediations, audits, assessments, inquiries or
investigations (whether civil, criminal, administrative or otherwise)
(“Actions”) pending or, to the Knowledge of the Company, threatened in writing
against the Company or any Company Subsidiary or any of their respective assets
or properties or, to the Knowledge of the Company,  any of the officers or
directors of the Company, except, in each case, for those that, individually or
in the aggregate, have not had, and would not reasonably be expected to have, a
Material Adverse Effect.  Neither the Company nor any of the Company
Subsidiaries nor any of their respective properties, rights or assets is or are
subject to any order, writ, injunction, judgment or decree of any Governmental
Entity (an “Order”), except for those that, individually or in the aggregate,
have not had, and would not reasonably be expected to have, a Material Adverse
Effect.
 
SECTION 3.10.   Compliance with Law. The businesses of the Company and the
Company Subsidiaries are not being, and since January 31, 2009, have not been
conducted in violation of any Law or Order, except for any violations that would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Each of the Company and the Company Subsidiaries has in full
force and effect all licenses, certificates, authorizations, consents, permits,
approvals and other similar authorizations of, from or by a Governmental Entity
(collectively, “Permits”) necessary for it to own, lease or operate its
properties and assets and to carry on its business as now conducted, and no
default has occurred under any such Permit, except for the absence of Permits
and for defaults under Permits that, individually or in the aggregate, have not
had, and would not reasonably be expected to have, a Material Adverse Effect.


 
13

--------------------------------------------------------------------------------

 


SECTION 3.11.   Material Contracts.
 
(a)           Section 3.11 of the Company Disclosure Schedule lists the
following Contracts to which, as of the date hereof, the Company or any of the
Company Subsidiaries is a party or by which any them is bound:  (i) any Contract
that is filed or would be required to be filed by the Company as a material
contract pursuant to Item 601(b)(10) of Regulation S-K of the SEC, (ii) any
indenture, credit agreement, loan agreement, security agreement, guarantee,
note, mortgage or other evidence of indebtedness for borrowed money, (iii) any
Contract that requires or is reasonably likely to result in (x) annual payments
to or from the Company or any Company Subsidiary of more than $2,000,000 or (y)
aggregate payments to or from the Company or any Company Subsidiary of more than
$2,000,000, (iv) any Contract that prohibits the payment of dividends or
distributions in respect of the capital stock of the Company or any of the
Company Subsidiaries, prohibits the pledging of the capital stock of the Company
or any of the Company Subsidiaries or prohibits the issuance of guarantees by
the Company or any Company Subsidiary, (v) any Contract that materially
restricts the ability of the Company or any Company Subsidiary to compete in any
business or with any Person in any geographical area or grants a material right
of first refusal or right of first offer or similar right or (vi) any Contract
relating to an acquisition, divestiture, merger or similar transaction  that has
continuing material indemnification, “earn-out” or other contingent payment
obligations.  Each such Contract described in clauses (i) through (vi) is
referred to herein as a “Material Contract.”
 
(b)           The Company has previously furnished or made available to Parent
true and complete copies of each Material Contract and, except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) subject to the Bankruptcy and Equity Exception, each of the
Material Contracts is in full force and effect and is valid and binding on the
Company or the Company Subsidiary party thereto and, to the Knowledge of the
Company, is valid and binding on the other parties thereto and (ii) there is no
default under any Material Contract by the Company or any Company Subsidiary or,
to the Knowledge of the Company, by any other party thereto, and no event has
occurred that with the lapse of time or the giving of notice or both would
constitute a default thereunder by the Company or any Company Subsidiary or, to
the Knowledge of the Company, by any other party thereto.
 
SECTION 3.12.   Tax Matters.
 
(a)           Except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, (i) all Tax Returns required to
be filed by, or on behalf of, the Company or any of the Company Subsidiaries
have been timely filed, or will be timely filed, in accordance with all
applicable Laws (including pursuant to any applicable extensions) and all such
Tax Returns are, or will be at the time of filing, complete and correct in all
material respects, (ii) all Taxes of the Company and each of the Company
Subsidiaries have been timely paid in full or adequately provided for on the
most recent financial statements included in the SEC Reports filed prior to the
date hereof in accordance with GAAP, (iii) neither the Company nor any Company
Subsidiary has received written notice of any Action with respect to any Taxes
and no such Action is pending with respect to any Taxes of the Company or any
Company Subsidiary, (iv) there are no Liens for Taxes upon any of the assets of
the Company or any Company Subsidiary, except for Liens for Taxes not yet due
and payable or Liens for Taxes that are being contested in good faith by
appropriate proceedings and for which adequate reserves have been provided in
accordance with GAAP, and (v) neither the Company nor any Company Subsidiary (A)
is or has been a member of an affiliated group filing a consolidated federal
income tax return (other than a group the common parent of which was the
Company) or (B) has any liability for the Taxes of any person (other than the
Company or any Company Subsidiary) under Treasury regulation section 1.1502-6 or
any similar provision of state, local or foreign law, or as a transferee or
successor or by contract.  Neither the Company nor any Company Subsidiary has
engaged in any listed transaction within the meaning of Treasury Regulation
Section 1.6011-4(b).


 
14

--------------------------------------------------------------------------------

 


(b)           For purposes of this Agreement:
 
(i)           “Taxes” shall mean any federal, state, local or foreign taxes of
any kind, including those on or measured by or referred to as income, gross
receipts, capital, sales, use, ad valorem, franchise, profits, license,
withholding, payroll, employment, excise, severance, stamp, occupation, premium,
value added, property or windfall profits taxes, customs, duties or similar
fees, assessments or charges of any kind whatsoever, together with any interest
and any penalties, additions to tax or additional amounts imposed by any
Governmental Entity; and
 
(ii)           “Tax Return” shall mean any return, report or statement required
to be filed with any Governmental Entity with respect to any Taxes, including
any schedule or attachment thereto or amendment thereof, or any claim for refund
or information return.
 
SECTION 3.13.   Employee Matters.
 
(a)           Section 3.13(a) of the Company Disclosure Schedule contains a true
and complete list of each material Company Plan.  As used in this Agreement, the
term “Company Plan” shall mean each “employee benefit plan” (within the meaning
of Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), including any plan that is a “multiemployer plan,” as defined
in Section 3(37) of ERISA (“Multiemployer Plan”)), and each other equity
incentive, compensation, severance, employment, change-in-control, retention,
fringe benefit, collective bargaining, bonus, incentive, savings, retirement,
deferred compensation, or other benefit plan, agreement, program, policy or
arrangement, whether or not subject to ERISA (including any related funding
mechanism), under which (i) any current or former employee, officer, director,
independent contractor or consultant of the Company or any Company Subsidiary
(“Company Employees”) has any present or future right to benefits and which are
entered into, contributed to, sponsored by or maintained by the Company or any
Company Subsidiary, or (ii) the Company or any Company Subsidiary has any
present or future material liability.
 
(b)           Except as, individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect:
 
(i)           Each Company Plan (other than any Multiemployer Plan) has been
established and administered in accordance with its terms and in compliance with
the applicable provisions of ERISA, the Code, and other applicable Laws;


 
15

--------------------------------------------------------------------------------

 


(ii)           Neither the Company nor any Company Subsidiary, nor any entity
that is a member of their respective “controlled groups” (within the meaning of
Section 414 of the Code (an “ERISA Affiliate”) has any liability with respect to
any Multiemployer Plan;
 
(iii)           Each Company Plan (other than any Multiemployer Plan) which is
intended to be qualified under Section 401(a) of the Code has received a
determination or opinion letter to that effect from the Internal Revenue Service
(or the Company or Company Subsidiaries are entitled to rely on a favorable
opinion or advisory letter issued by the Internal Revenue Service in accordance
with Revenue Ruling 2005-16 with respect to the qualified status of the plan
document) and, to the Knowledge of the Company, no circumstances exist which
would reasonably be expected to adversely affect such qualification;
 
(iv)           Each Company Plan that is a “nonqualified deferred compensation
plan” (as defined under Section 409A(d)(1) of the Code) has been operated and
administered in good faith compliance with Section 409A of the Code and related
Treasury guidance thereunder;
 
(v)           With respect to each Company Plan (other than any Multiemployer
Plan) (x) no event (including any “reportable event,” as such term is defined in
Section 4043 of ERISA), nonexempt “prohibited transaction” (as such term is
defined in Section 406 of ERISA and Section 4975 of the Code), or “accumulated
funding deficiency” or failure to satisfy the minimum funding standard (within
the meaning of Section 302 of ERISA and Section 412 of the Code (whether or not
waived)) has occurred, and (y) no condition exists, in either case, that would
subject the Company or any Company Subsidiary, either directly or by reason of
their affiliation with any of their respective ERISA Affiliates, to any Tax,
fine, lien, penalty or other liability imposed by ERISA, the Code or other
applicable Laws; and there has been no determination that any Company Plan is,
or is expected to be, in “at risk” status within the meaning of Title IV of
ERISA;
 
(vi)           All contributions to Company Plans that were required to be made
by the Company or any Company Subsidiary under such Company Plans have been
made, and all benefits accrued under any unfunded Company Plan have been paid,
accrued or otherwise adequately reserved to the extent required by, and in
accordance with, GAAP; and with respect to each Company Plan that is funded
wholly or partially through an insurance policy, all premiums required to have
been paid under the insurance policy have been paid; and
 
(vii)           With respect to each Company Plan (other than any Multiemployer
Plan), (A) no Actions (other than routine claims for benefits in the ordinary
course) are pending or, to the Knowledge of the Company, threatened, (B) no
facts or circumstances exist that could give rise to any such Action, (C) no
written or oral communication has been received from the Pension Benefit
Guaranty Corporation (the “PBGC”) (or comparable agency under non-U.S. Law) in
respect of any Company Plan subject to Title IV of ERISA (or a comparable scheme
under non-U.S. Law) concerning the funded status of any such plan or any
transfer of assets and liabilities from any such plan in connection with the
transactions contemplated herein, and (D) no administrative investigation, audit
or other administrative proceeding (including amnesty proceedings) by the
Department of Labor, the PBGC, the Internal Revenue Service or any other
governmental agencies (U.S. or non-U.S.) is pending, in progress, or, to the
knowledge of the Company or any Company Subsidiary, threatened  (including, any
routine requests for information from the PBGC).


 
16

--------------------------------------------------------------------------------

 


(c)           Except as set forth on Section 3.13(c) of the Company Disclosure
Schedule, the execution and delivery of, or performance by the Company of its
obligations in respect of the transactions contemplated by, this Agreement will
not (either alone or in connection with any other event) (A) result in any
severance pay or any increase in severance pay, or  (B) accelerate the time of
payment, funding (through a grantor trust or otherwise), or vesting of any
compensation or benefits, result in any payment or funding (through a grantor
trust or otherwise) of any compensation or benefits, or increase the amount
payable under or result in any other material obligation pursuant to any of the
Company Plans.
 
(d)           No Company Plans, individually or in the aggregate, either alone,
or in connection with any other event, including the transactions contemplated
by this Agreement, give rise to the payment of any amount or benefit that would
not be deductible pursuant to the terms of Section 280G of the Code, or that
could give rise to the imposition of an excise tax under Section 4999 of the
Code.
 
(e)           Notwithstanding any other provision of this Agreement, this
Section 3.13 sets forth the sole representations and warranties contained in
this Agreement with respect to Company Plans.
 
SECTION 3.14.   Opinion of Financial Advisor.  The Special Committee has
received the opinion of Perella Weinberg Partners LP, dated as of the date of
this Agreement, to the effect that, as of such date, and based upon and subject
to the assumptions and limitations contained therein, the consideration to be
received by the holders of the Shares in the Merger is fair from a financial
point of view to the holders of the Shares.
 
SECTION 3.15.   Brokers.  No broker, finder or investment banker, other than
Perella Weinberg Partners LP, is entitled to any broker’s, finder’s or financial
advisor’s fee or commission in connection with the transactions contemplated
hereby based upon arrangements made by or on behalf of the Company.  The Company
has heretofore furnished to Parent a complete and correct copy of the engagement
letter with Perella Weinberg Partners LP related to the services provided to the
Special Committee in connection with the transactions contemplated hereby.
 
SECTION 3.16.   Takeover Statutes.  The Company has taken all actions necessary
to render the restrictions of any “business combination”, “fair price”,
“moratorium”, “control share acquisition” or other similar anti-takeover statute
or regulation (each, a “Takeover Statute”) or any anti-takeover provision in the
Company Charter or Company Bylaws inapplicable to the Merger or the other
transactions contemplated hereby.  The Company does not have any stockholder
rights plan in effect.
 
SECTION 3.17.   No Other Representations or Warranties.  Except for the
representations and warranties made by the Company in this Article III, neither
the Company nor any other Person makes any other express or implied
representation or warranty with respect to the Company or any Company Subsidiary
or their respective businesses, operations, assets, liabilities, condition
(financial or otherwise) or prospects, notwithstanding the delivery or
disclosure to Parent, Merger Sub or any of their respective affiliates or
Representatives of any documentation, forecasts or other information with
respect to any one or more of the foregoing and each of Parent and Merger Sub
acknowledge the foregoing.


 
17

--------------------------------------------------------------------------------

 


ARTICLE IV

 
REPRESENTATIONS AND WARRANTIES OF
PARENT AND MERGER SUB
 
Except as set forth in the disclosure schedule delivered by Parent to the
Company concurrently with the execution of this Agreement (the “Parent
Disclosure Schedule”) (it being understood that the Parent Disclosure Schedule
shall be deemed disclosure with respect to, and shall be deemed to qualify, the
specific Section or subsection of this Agreement to which the information stated
in such disclosure relates and such other Sections or subsections of this
Agreement to the extent that it is reasonably apparent that such information is
relevant to such other Section or subsection), Parent and Merger Sub hereby
jointly and severally represent and warrant to the Company as follows:
 
SECTION 4.01.   Corporate Organization.  Parent is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware.  Merger Sub is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware.  Parent and Merger
Sub have the requisite power and authority and all necessary governmental
approvals to own, lease and operate their respective properties and to carry on
their respective businesses as they are now being conducted and are duly
qualified or licensed and in good standing to do business (where such concept is
recognized under applicable Law) in each jurisdiction where the character of the
properties owned, leased or operated by them or the nature of their business
makes such qualification or licensing necessary, except for such failures to be
so qualified or licensed and in good standing that, individually or in the
aggregate, would not reasonably be expected to materially delay or materially
impair the ability of Parent or Merger Sub to consummate the transactions
contemplated by this Agreement.  Parent and Merger Sub have made available to
the Company complete and correct copies of Parent’s and Merger Sub’s
certificates of incorporation, bylaws or comparable organizational documents,
each as amended as of the date of this Agreement.
 
SECTION 4.02.   Authority Relative to this Agreement.  Each of Parent and Merger
Sub has all requisite limited liability company or corporate power and authority
to execute and deliver this Agreement, to perform its obligations hereunder and
to consummate the transactions contemplated hereby. The execution and delivery
of this Agreement by Parent and Merger Sub and the consummation by each of them
of the transactions contemplated hereby have been duly and validly authorized by
all necessary limited liability company or corporate action on the part of each
of Parent and Merger Sub, subject, in the case of the Merger, to the adoption of
this Agreement, following its execution, by Parent in its capacity as the sole
stockholder of Merger Sub.  This Agreement has been duly executed and delivered
by each of Parent and Merger Sub and, assuming the due authorization, execution
and delivery by the Company, constitutes a valid and binding obligation of each
of Parent and Merger Sub, enforceable against each of Parent and Merger Sub in
accordance with its terms, subject, as to enforceability, to the Bankruptcy and
Equity Exception.


 
18

--------------------------------------------------------------------------------

 


SECTION 4.03.   No Conflict; Required Filings and Consents.
 
(a)           The execution and delivery of this Agreement by Parent and Merger
Sub do not, and the performance of this Agreement and the consummation of the
transactions contemplated hereby will not, (i) conflict with or violate the
organizational documents of Parent or Merger Sub, (ii) subject to the filings
and other matters described in Section 4.03(b), conflict with or violate any
Laws applicable to any of Parent or Merger Sub or their respective properties or
assets, or (iii) result in any breach of or constitute a default (or an event
which, with notice, lapse of time or both, would become a default) under, result
in the loss of a material benefit under or give to others any right of
termination, amendment, acceleration, increased payments or cancellation of, or
result in the creation of a Lien on any property or Contract to which any of
Parent or Merger Sub is a party or by which their properties or assets are
bound, except in the case of clauses (ii) and (iii), for any such conflicts,
violations, breaches, defaults or other occurrences which, individually or in
the aggregate, would not reasonably be expected to prevent or materially delay
the performance by Parent or Merger Sub of any of their respective obligations
under this Agreement or the consummation of the Merger.
 
(b)           The execution and delivery of this Agreement by Parent and Merger
Sub do not, and the performance of this Agreement and the consummation of the
Merger and the other transactions contemplated hereby by Parent and Merger Sub
will not, require any consent, approval, authorization or permit of, or filing
with or notification to, any Governmental Entity, except (i) for (A) any
applicable requirements of Securities Laws and (B) filing of appropriate
certificates as required by the DGCL and (ii) where the failure to obtain such
consents, approvals, authorizations or permits, or to make such filings or
notifications, individually or in the aggregate, would not, and would not
reasonably be expected to, prevent or materially delay the performance by Parent
or Merger Sub of any of their respective obligations under this Agreement or the
consummation of the Merger.
 
SECTION 4.04.   Information Supplied.  None of the information supplied or to be
supplied by Parent or Merger Sub or any affiliate of Parent for inclusion or
incorporation by reference in the Information Statement, the Schedule13E-3 or
any other filings required under the Securities Laws relating to the Merger
will, at the time such documents are filed with the SEC, at any time such
documents are amended or supplemented or at the time such documents are first
published, sent or given to the Company’s stockholders, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they are made, not misleading.  The Information
Statement, the Schedule 13E-3 and any other filings required under the
Securities Laws relating to the Merger, as the case may be, will comply in all
material respects with the Securities Laws.  Notwithstanding the foregoing, no
representation is made by Parent or Merger Sub with respect to statements made
or incorporated by reference in any of the foregoing documents based on
information supplied by or on behalf of the Company for inclusion or
incorporation by reference therein.


 
19

--------------------------------------------------------------------------------

 
 
SECTION 4.05.   Brokers.  No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with this
Agreement, the Merger or the other transactions contemplated hereby based upon
arrangements made by or on behalf of Parent or Merger Sub for which the Company
could have any liability.
 
SECTION 4.06.   Equity Financing.  Parent has heretofore furnished to the
Company a complete and correct copy of the Equity Commitment Letter, dated
October 3, 2011, between Parent and the investor parties thereto (the “Equity
Financing Commitment”), pursuant to which the investor parties thereto has
committed, subject to the terms and conditions set forth therein, to invest in
Parent the cash amount set forth therein (the “Equity Financing”), which is
sufficient to pay the Merger Consideration in respect of all of the Shares, all
other amounts due in connection with the Merger and any and all fees and
expenses required to be paid by Parent, Merger Sub and the Surviving Corporation
in connection with the Merger and the Equity Financing.  The Equity Financing
Commitment is in full force and effect and is a legal, valid and binding
obligation of Parent and the other parties thereto.  The Equity Financing
Commitment has not been and will not be amended or modified.  The commitment
contained in the Equity Financing Commitment has not been withdrawn or rescinded
in any respect.  As of the date hereof, no event has occurred which, with or
without notice, lapse of time or both, would constitute a default or breach on
the part of Parent under the Equity Financing Commitment and, subject to the
accuracy of the representations and warranties in Article III and the
satisfaction of the conditions set forth in Article VI, neither Parent nor
Merger Sub has any reason to believe that it will be unable to satisfy on a
timely basis any term or condition of closing to be satisfied by it pursuant to
the Equity Financing Commitment on or prior to the Closing Date.  There are no
conditions precedent or other contingencies related to the funding of the full
amount of the Equity Financing, other than as expressly set forth in the Equity
Financing Commitment.  Parent and Merger Sub expressly acknowledge and agree
that their obligations hereunder, including their obligations to consummate the
Merger, are not subject to, or conditioned upon, receipt of any financing
(including the Equity Financing).
 
SECTION 4.07.   Merger Sub. Merger Sub is a wholly-owned Subsidiary of
Parent.  Merger Sub was formed specifically for the transactions contemplated
hereby and has conducted no operations and incurred no liabilities or
obligations other than in connection with the transactions contemplated hereby.
 
SECTION 4.08.   Litigation.  As of the date of this Agreement, there are no
Actions pending or, to the knowledge of Parent, threatened against Parent or
Merger Sub or any Order imposed or binding upon Parent or Merger Sub, in each
case, by or before any Governmental Entity, that seeks to enjoin, or would
reasonably be likely to have the effect of preventing, making illegal or
otherwise interfering with, the Merger or any other transactions contemplated
hereby, except for those that, individually or in the aggregate, would not
reasonably be expected to impair in any material respect the ability of Parent
or Merger Sub to perform its obligations hereunder or prevent or materially
delay the consummation of the transactions contemplated hereby.
 

 
20

--------------------------------------------------------------------------------

 
 
SECTION 4.09.   No Other Company Representations or Warranties.  Each of Parent
and Merger Sub has conducted its own independent review and analysis of the
businesses, assets, condition, operations and prospects of the Company and the
Company Subsidiaries.  Parent and Merger Sub acknowledge that they and their
Representatives have received access to (i) such books and records, facilities,
equipment, Contracts and other assets of the Company which they and their
Representatives have requested to review and (ii) have had opportunities to meet
with the management of the Company and to discuss the business and assets of the
Company.  Except for the representations and warranties set forth in Article
III, Parent and Merger Sub hereby acknowledge that neither the Company nor any
Company Subsidiaries nor any of their respective stockholders, directors,
officers, employees, affiliates, advisors, agents or Representatives, nor any
other Person, has made or is making any other express or implied representation
or warranty with respect to the Company or any Company Subsidiaries or their
respective business or operations, including with respect to any information
provided or made available to Parent or Merger Sub.  Neither the Company nor any
Company Subsidiaries nor any of their respective stockholders, directors,
officers, employees, affiliates, advisors, agents or Representatives, will have
or be subject to any liability or indemnification obligation to Parent or Merger
Sub resulting from the delivery, dissemination or any other distribution to
Parent, Merger Sub or their respective stockholders, directors, officers,
employees, affiliates or Representatives, or the use by Parent, Merger Sub or
their respective stockholders, directors, officers, employees, affiliates or
Representatives of any information, documents, estimates, projections, forecasts
or other forward-looking information, business plans or other material provided
or made available to Parent, Merger Sub or their respective stockholders,
directors, officers, employees, affiliates or Representatives in anticipation or
contemplation of any of the transactions contemplated hereby.  Notwithstanding
the foregoing, nothing in this Section 4.09 or this Agreement shall (i) relieve
any Person of liability for fraud, (ii) prevent Parent and Merger Sub from
relying on the representations and warranties of the Company set forth in this
Agreement, or any certificates delivered by the Company in connection with this
Agreement or (iii) be given effect in any claim in respect of fraud.
 
SECTION 4.10.   Non-Reliance on Company Estimates, Projections, Forecasts,
Forward-Looking Statements and Business Plans.  In connection with the due
diligence investigation of the Company by Parent and Merger Sub, Parent and
Merger Sub have received and may continue to receive from the Company certain
estimates, projections, forecasts and other forward-looking information, as well
as certain business plan information, regarding the Company and its business and
operations.  Parent and Merger Sub hereby acknowledge that there are
uncertainties inherent in attempting to make such estimates, projections,
forecasts and other forward-looking statements, as well as in such business
plans, with which Parent and Merger Sub are familiar, that Parent and Merger Sub
are taking full responsibility for making their own evaluation of the adequacy
and accuracy of all estimates, projections, forecasts and other forward-looking
information, as well as such business plans, so furnished to them (including the
reasonableness of the assumptions underlying such estimates, projections,
forecasts, forward-looking information or business plans), and that Parent and
Merger Sub will have no claim against the Company or any Company Subsidiaries,
or any of their respective stockholders, directors, officers, employees,
affiliates, advisors, agents or Representatives, with respect
thereto.  Notwithstanding the foregoing, nothing in this Section 4.10 or this
Agreement shall (i) relieve any Person of liability for fraud, (ii) prevent
Parent and Merger Sub from relying on the representations and warranties of the
Company set forth in this Agreement, or any certificates delivered by the
Company in connection with this Agreement or (iii) be given effect in any claim
in respect of fraud.
 

 
21

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
COVENANTS AND OTHER AGREEMENTS
 
SECTION 5.01.   Conduct of Business of the Company.  From the date of this
Agreement until the Effective Time (or such earlier date on which this Agreement
may be terminated pursuant to Section 7.01), unless Parent shall otherwise
consent in writing (such consent not to be unreasonably withheld, conditioned or
delayed) or except as set forth in Section 5.01 of the Company Disclosure
Schedule or as otherwise expressly permitted, contemplated or required by this
Agreement or required by applicable Law, the Company shall, and shall cause each
Company Subsidiary to, (i) conduct its business in the ordinary course of
business consistent with past practice, and (ii) use its commercially reasonable
efforts to preserve intact and maintain its business organization and goodwill
of material suppliers and customers and other Persons having business
relationships with the Company, and to keep available the services of their
present officers and employees on terms and conditions substantially comparable
to those currently in effect.  In addition to and without limiting the
generality of the foregoing, except as required by applicable Law or this
Agreement or as expressly set forth in Section 5.01 of the Company Disclosure
Schedule, from the date hereof until the Effective Time (or such earlier date on
which this Agreement may be terminated pursuant to Section 7.01), without the
prior written consent of Parent (such consent not to be unreasonably withheld,
conditioned or delayed), the Company shall not, and shall not permit any of the
Company Subsidiaries to:


(a)           adopt or propose any change to the Company Charter or Company
Bylaws or organizational documents of a Company Subsidiary;
 
(b)           (i) declare, set aside, make or pay any dividend or other
distribution (whether in cash, stock or property) in respect of any of its
capital stock (other than dividends or distributions declared, set aside, made
or paid by any wholly-owned Company Subsidiary to the Company or to another
wholly-owned Company Subsidiary), (ii) split, combine, subdivide or reclassify
any of its capital stock or issue or propose or authorize the issuance of any
other securities (including options, warrants or any similar security
exercisable for, convertible into, or denominated with reference to, such other
security) in respect of, in lieu of, or in substitution for, shares of its
capital stock, or (iii) repurchase, redeem or otherwise acquire any shares of
the capital stock of the Company or any Company Subsidiaries, or any other
equity interests or any rights, warrants or options to acquire any such shares
or interests except for purchases, redemptions or other acquisitions of capital
stock or other securities required (or permitted in connection any net share
settlement or Tax withholding) by the terms of the Company Plans or any award
thereunder;
 
(c)           issue, sell, grant, pledge or otherwise encumber any shares of its
capital stock or other securities (including any options, restricted stock,
restricted stock units, performance units, warrants or any similar security
exercisable for, or convertible into, such capital stock or similar security)
other than pursuant to the exercise of outstanding Stock Options granted under
the Equity Plans in accordance with their present terms (as modified or as may
be required by applicable Laws) and consistent with past practice;
 
(d)           merge or consolidate with any other Person;
 

 
22

--------------------------------------------------------------------------------

 
 
(e)           acquire assets with a value or purchase price in the aggregate in
excess of $500,000, other than in the ordinary course of business consistent
with past practice;
 
(f)           sell, lease, license, subject to a material Lien, or otherwise
surrender, relinquish or dispose of any assets with a value or purchase price in
the aggregate in excess of $500,000, other than in the ordinary course of
business consistent with past practice;
 
(g)           (i) make any loans, advances or capital contributions to, or
investments in, any Person other than (x) loans, advances or capital
contributions to, or investments in wholly-owned Company Subsidiaries, (y)
pursuant to any existing Contract, or (z) advances to employees in the ordinary
course of business consistent with past practice, (ii) create, incur, guarantee
or assume any indebtedness for borrowed money, issuances of debt securities,
guarantees, loans or advances, or (iii) make or commit to make any capital
expenditure other than in an aggregate amount not to exceed the amount set forth
in the Company’s  fiscal 2012 capital expenditure budget, a copy of which has
been provided to Parent prior to the date of this Agreement;
 
(h)          materially increase benefits under any Company Plan, accelerate the
payment or vesting of benefits or amounts payable or to become payable under any
Company Plan as currently in effect on the date of this Agreement, fail to make
any required contribution to any Company Plan, merge or transfer any Company
Plan or the assets or liabilities of any Company Plan, change the sponsor of any
Company Plan (other than as would not materially increase the Company’s or any
Company Subsidiary’s liabilities or obligations under such Company Plan), or
terminate any Company Plan or establish any additional benefit plan that would
be a Company Plan, if it were in existence as of the date of this Agreement, in
each case except as required by terms of this Agreement or as required by
applicable Law or the terms of a Company Plan or Contract which the Company or
any Company Subsidiary is a party as currently in effect on the date of this
Agreement;
 
(i)            increase the compensation or benefits provided to any Company
Employees, except as required by applicable Law or the terms of a Company Plan
or Contract which the Company or any Company Subsidiary is a party as currently
in effect on the date of this Agreement or in connection with annual
promotion-related or merit-based increases for employees whose annual
compensation is less than $100,000;
 
(j)            settle or compromise any Action or enter into any consent,
decree, injunction or similar restraint or form of equitable relief in
settlement of any Action in any manner that requires the payment of more than
$150,000 or limits in any respect the ability of the Company to conduct its
business as presently conducted;
 
(k)           (i) make, change or rescind any express or deemed material
election relating to Taxes except in the ordinary course of business consistent
with past practice, (ii) settle or compromise any material Action relating to
Taxes or surrender any right to obtain a material Tax refund or credit, offset
or other reduction in Tax liability, (iii) enter into any closing agreement with
respect to any material Taxes, or (iv) change any method of reporting income or
deductions for federal income tax purposes from those employed in the
preparation of its federal income tax returns for the taxable year ending
December 31, 2010;
 

 
23

--------------------------------------------------------------------------------

 
 
(l)            other than in the ordinary course of business consistent with
past practice, enter into, renew, extend, amend or terminate any Material
Contract (or any Contract that would have been a Material Contract had it been
entered into prior to the date of this Agreement);
 
(m)          materially change any financial reporting or accounting methods,
principles or practices of the Company or any Company Subsidiary, except for any
such change required by applicable Law or GAAP;
 
(n)           adopt a plan of complete or partial liquidation, dissolution,
restructuring, recapitalization or other reorganization of the Company or any
Company Subsidiary; or
 
(o)           agree or commit to do any of the foregoing.
 
SECTION 5.02.   Written Consent; Information Statement and Schedule 13E-3
 
(a)  Immediately following the execution and delivery of this Agreement, Parent
shall deliver to the Company the Written Consent.  The Company shall comply with
the DGCL, the Company Charter and the Company Bylaws and the Exchange Act in
connection with the Written Consent, including (i) preparing and delivering the
Information Statement to the Company’s stockholders as required pursuant to the
Exchange Act and Section 5.02(b) below and (ii) giving prompt notice of the
taking of the actions described in the Written Consent in accordance with
Section 228 of the DGCL and of the availability of appraisal rights in
accordance with Section 262 of the DGCL to all holders of Common Stock not
executing the Written Consent, together with any additional information required
by the DGCL.
 
(b)           As promptly as reasonably practicable after Stockholder Approval
has been obtained through execution and delivery to the Company of the Written
Consent, the Company, with the assistance of Parent, shall prepare, and the
Company shall file with the SEC, the preliminary Information Statement and the
Schedule 13E-3 in form and substance reasonably satisfactory to each of the
Company and Parent relating to the Merger and the transactions contemplated
hereby.  Parent shall cooperate with the Company in the preparation of the
preliminary Information Statement, the definitive Information Statement and the
Schedule 13E-3 and any amendments thereto and shall furnish to the Company the
information relating to it and Merger Sub required by the Exchange Act.  The
Company shall use its commercially reasonable efforts, after consultation with
Parent, to respond as promptly as practicable to any comments of the SEC with
respect to the Information Statement or the Schedule 13E-3 and to cause the
Information Statement in definitive form to be mailed to the Company’s
stockholders as promptly as reasonably practicable.  The Company shall notify
Parent promptly of the receipt of any comments from the SEC or its staff and of
any request by the SEC or its staff for any amendments or supplements to the
preliminary Information Statement, the definitive Information Statement or the
Schedule 13E-3, and the Company and Parent shall cooperate in filing with the
SEC or its staff, and if required, the Company shall mail to its stockholders,
as promptly as reasonably practicable, such amendment or supplement.
 

 
24

--------------------------------------------------------------------------------

 
 
SECTION 5.03.   Communications to Stockholders.  The Special Committee and the
Company Board may (i) at any time prior to the delivery of the Written Consent
to the Company, withdraw, qualify or modify either the Special Committee
Recommendation or the Company Board Recommendation, respectively and, (ii)
following delivery of the Written Consent to the Company, for a period of twenty
(20) calendar days after the mailing to the Company’s stockholders of a notice
describing the appraisal rights available to the holders of Shares under
applicable Law (which notice will be contained in the Information Statement)
may, whether by mailing, press release, regulatory filing or otherwise,
communicate to the holders of such Shares the recommendation, if any, of the
Company Board or the Special Committee as to whether such holders should seek to
exercise appraisal rights under applicable Law with respect to such Shares.
 
SECTION 5.04.   Indemnification; Directors, and Officers, Insurance.
 
(a)           During the period commencing at the Effective Time and ending on
the sixth anniversary of the Effective Time, Parent and the Surviving
Corporation shall, to the fullest extent permitted by Law, indemnify, defend and
hold harmless each present and former director and officer of the Company or any
of the Company Subsidiaries (acting in their capacity as such) (each, an
“Indemnified Person”), against any costs or expenses (including reasonable
attorneys’ fees and expenses and disbursements), judgments, settlements, fines,
losses, claims, damages, liabilities or amounts paid in settlement
(collectively, “Costs”) incurred in connection with any actual or threatened
claim, action, suit, proceeding or investigation, whether civil, criminal,
administrative or investigative, arising out of, relating to or in connection
with any matters existing or occurring at or prior to the Effective Time
(including, without limitation, in respect of (x) any action or omission or
alleged action or omission in such Indemnified Person’s capacity as a director
or officer of the Company or any of the Company Subsidiaries or (y) any of the
transactions contemplated by this Agreement), whether asserted or claimed prior
to, at or after the Effective Time (a “Proceeding”) (and Parent and the
Surviving Corporation shall also advance expenses as incurred to the fullest
extent permitted under applicable Law, provided that the Indemnified Person to
whom expenses are advanced provides an undertaking to repay such advances if it
is ultimately determined that such Indemnified Person is not entitled to
indemnification) in all such cases to the same extent that such Indemnified
Persons are indemnified or have the right to advancement of expenses pursuant to
the Company Charter or the Company Bylaws (or the equivalent organizational
documents in the case of a Company Subsidiary) in effect as of the date of this
Agreement and subject in all events to the limitations set forth in Sections
145(a) and 145(b) of the DGCL (regardless of whether or not such provisions are
applicable to Parent or the Surviving Corporation as a matter of Delaware law);
provided that if, at any time prior to the sixth anniversary of the Effective
Time, any Indemnified Person delivers to the Surviving Corporation a written
notice asserting a claim for indemnification or advancement of expenses under
this Section 5.04(a) in connection with a Proceeding, then the obligations of
the Surviving Corporation set forth in this Section 5.04(a) shall survive the
sixth anniversary of the Effective Time until such time as such Proceeding is
fully and finally resolved.
 

 
25

--------------------------------------------------------------------------------

 
 
(b)           During the period commencing at the Effective Time and ending on
the sixth anniversary of the Effective Time, Parent and the Surviving
Corporation shall, to the fullest extent permitted by Law, cause all rights to
indemnification, advancement of expenses and exculpation now existing in favor
of each Indemnified Person as provided in the Company Charter and Company Bylaws
(or the equivalent organizational documents in the case of a Company
Subsidiary), in effect as of the date of this Agreement, to survive the Merger
and continue in full force and effect after the Effective Time.  During the
period commencing at the Effective Time and ending on the sixth anniversary of
the Effective Time, Parent and the Surviving Corporation shall, to the fullest
extent permitted by Law, cause the certificate of incorporation and bylaws of
the Surviving Corporation to, with respect to matters occurring at or prior to
the Effective Time, contain provisions no less favorable with respect to
indemnification, advancement of expenses and exculpation of the Indemnified
Persons than are set forth in the Company Charter and Company Bylaws (or the
equivalent organizational documents in the case of a Company Subsidiary) in
effect as of the date of this Agreement, and such provisions shall not be
amended, repealed or otherwise modified after the Effective Time and prior to
the sixth anniversary of the Effective Time in any manner that would adversely
affect the rights thereunder, as of the Effective Time, of any Indemnified
Person, with respect to matters occurring at or prior to the Effective Time;
provided, however, that all rights to indemnification, advancement of expenses
and exculpation in respect of any Proceeding pending or asserted or any claim
made within such six-year period shall continue until the final disposition of
such Proceeding or resolution of such claim.  All rights to indemnification or
advancement of expenses now existing in favor of Indemnified Persons in any
indemnification agreement between such Indemnified Person and the Company or any
Company Subsidiary, as the case may be, shall survive the Merger and continue in
full force and effect in accordance with the terms of such agreement.
 
(c)           During the period commencing on the Effective Time and ending on
the sixth anniversary of the Effective Time, Parent and the Surviving
Corporation shall (and Parent shall cause the Surviving Corporation to) obtain
and maintain directors’ and officers’ liability insurance for the Indemnified
Persons at the current level and scope of the directors’ and officers’ liability
insurance  policies of the Company and the Company Subsidiaries in effect on the
date of this Agreement; provided, however, that in no event shall Parent or the
Surviving Corporation be obligated to expend in order to obtain or maintain
insurance coverage pursuant to this Section 5.04(c) any amount per annum in
excess of 300% of the aggregate premiums currently paid or payable by the
Company in 2010 (on an annualized basis) for such purpose (the “Cap”); and
provided further, that if equivalent coverage cannot be obtained, or can be
obtained only by paying an annual premium in excess of the Cap, Parent or the
Surviving Corporation shall be required to obtain as much coverage as can be
obtained by paying an annual premium equal to the Cap.  Prior to the Effective
Time, Parent may, and, if requested by Parent, the Company shall, purchase a
six-year “tail” prepaid policy on the Company’s current directors’ and officers’
liability insurance; provided that if obtained by the Company the cost for such
“tail” shall not exceed a one-time premium equal to the Cap without the prior
written consent of Parent.  In the event that such a “tail” policy is purchased
prior to the Effective Time, the Surviving Corporation shall (and Parent shall
cause the Surviving Corporation to) maintain such “tail” policy in full force
and effect and Parent and the Surviving Corporation shall have no obligations
under the first sentence of this Section 5.04(c) so long as such “tail” policy
is in full force and effect.
 
(d)           In the event that Parent or the Surviving Corporation or any of
their respective successors or assigns (i) consolidates with or merges into any
other Person and shall not be the continuing or surviving corporation or entity
of such consolidation or merger or (ii) transfers or conveys all or
substantially all of its assets then, and in each such case, proper provision
shall be made so that the successors and assigns of Parent or the Surviving
Corporation, as the case may be, assume the obligations of Parent or the
Surviving Corporation (or their respective successors or assigns) under this
Section 5.04.
 

 
26

--------------------------------------------------------------------------------

 
 
(e)           Notwithstanding anything in this Agreement to the contrary, it is
agreed that the rights of an Indemnified Person under this Section 5.04 shall be
in addition to, and not a limitation of any other rights such Indemnified Person
may have under the Company Charter, the Company Bylaws (or the equivalent
organizational documents in the case of a Company Subsidiary), any other
indemnification arrangements, the DGCL or otherwise and nothing in this Section
5.04 shall have the effect of, or be construed as having the effect of, reducing
the benefits to the Indemnified Persons under the Company Charter, the Company
Bylaws (or the equivalent organizational documents in the case of a Company
Subsidiary), any other indemnification arrangements, the DGCL or otherwise with
respect to matters occurring prior to the Effective Time.
 
(f)           The obligations and liabilities of Parent and the Surviving
Corporation under this Section 5.04 shall be joint and several.
 
(g)           The obligations set forth in this Section 5.04 shall not be
terminated, amended or otherwise modified in any manner that adversely affects
any Indemnified Person (or any other Person who is a beneficiary under the
directors’ and officers’ liability insurance or the “tail” policy referred to in
Section 5.04(c) (and their heirs and representatives), each, an “Other
Indemnified Person”) without the prior written consent of such affected
Indemnified Person or Other Indemnified Person.  Each of the Indemnified Persons
and Other Indemnified Persons are intended to be third party beneficiaries of
this Section 5.04, with full rights of enforcement as if a party thereto.
 
(h)           This Section 5.04 shall survive consummation of the Merger and the
Effective Time.  This Section 5.04 is intended to benefit, and may be enforced
by, the Indemnified Persons, the Other Indemnified Persons and their respective
heirs, representatives, successors and assigns, and shall be binding on all
successors and assigns of Parent and the Surviving Corporation.
 
SECTION 5.05.   Access and Information; Confidentiality.
 
(a)           The Company shall (a) afford to Parent and its Representatives
such access during normal business hours throughout the period from the date of
this Agreement to the Effective Time to the Company’s and each of the Company
Subsidiaries’ books, records, systems, Contracts, facilities and employees and
(b) furnish to Parent and its Representatives all financial, business,
operational and other data and information (and shall provide reasonable
consultation with respect thereto) promptly following a request by Parent (and
to the extent that the data or information is of the type of data or information
that has been provided to Parent in the ordinary course of business prior to the
date of this Agreement in any event no later than the timeframe for which such
data or information has been provided historically to Parent); provided, that,
the Company shall not be obligated to provide such access or information if the
Company determines, in its reasonable judgment, that doing so would violate
applicable Law or any agreement or obligation of confidentiality owing to a
third party, jeopardize protections afforded to the Company or any Company
Subsidiary under the attorney-client privilege or attorney work product doctrine
or expose the Company or any Company Subsidiary to risk of liability for
disclosure of sensitive or personal information, and provided, further, that the
Company shall not be obligated to provide any minutes of meetings or resolutions
of the Special Committee or the Company Board (or any sub-committees thereof)
relating to the evaluation or negotiation of this Agreement or the transactions
contemplated hereby or any alternatives thereto.  No information, knowledge,
investigation obtained or made by Parent pursuant to this Section 5.05 shall
affect or be deemed to modify or affect the representations, warranties,
covenants or agreements of the Company contained herein.
 
 
27

--------------------------------------------------------------------------------

 
 
(b)           Each of the Company and Parent shall hold, and shall cause their
Representatives to hold, all information received from the other party, directly
or indirectly, in confidence in accordance with, and shall otherwise abide by
and remain subject to, the terms and conditions of the Confidentiality Agreement
dated as of August 9, 2011 between the Company and Angelo, Gordon & Co. (the
“Confidentiality Agreement”).
 
SECTION 5.06.   Notification of Certain Matters.  The Company shall promptly
notify Parent of any notice or other communication from any Person received by
the Company or any Company Subsidiary alleging that the consent of such Person
is or may be required in connection with or relating to the Merger or any of the
other transactions contemplated hereby or from any Governmental Entity received
by the Company or any Company Subsidiary in connection with or relating to the
Merger or any of the other transactions contemplated hereby; provided that the
delivery of any notice pursuant to this Section 5.06 shall not limit or
otherwise affect the remedies available to Parent hereunder.
 
SECTION 5.07.   Publicity.  None of the Company, Parent or Merger Sub shall
issue or cause the publication of any press release or other public announcement
with respect to this Agreement, the Merger or the other transactions
contemplated hereby without prior consultation with the other parties, except as
may be required by Law or any listing agreement with or rules of any national
securities exchange or by the request of any Governmental Entity. Upon execution
of this Agreement, Parent and the Special Committee shall agree upon the text of
a press release to be jointly issued by Parent and the Company with respect to
this Agreement, the Merger and the other transactions contemplated hereby.
 
SECTION 5.08.   Reasonable Best Efforts.  Subject to the terms and conditions
hereof and applicable Law, each of the parties hereto agrees to cooperate and
use its reasonable best efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary, proper or advisable to
consummate and make effective as promptly as practicable the Merger and the
other transactions contemplated hereby on the terms and conditions set forth in
this Agreement, and to cooperate with each other in connection with the
foregoing, including using its commercially reasonable efforts to (i) obtain all
necessary waivers, consents and approvals from other parties to Material
Contracts, (ii) obtain all necessary consents, approvals and authorizations as
are required to be obtained under any federal, state or foreign Law, (iii) lift
or rescind any Order adversely affecting the ability of the parties to
consummate the Merger, and (iv) effect any necessary registrations and filings
and submissions of information requested by any Governmental Entity.
 

 
28

--------------------------------------------------------------------------------

 
 
SECTION 5.09.   Litigation Support.  The Company shall promptly advise Parent of
any litigation involving the Company or any of its officers or directors,
including the Special Committee, relating to this Agreement, the Merger or the
other transactions contemplated hereby (any such litigation, “Transaction
Litigation”) and shall keep Parent reasonably informed regarding the status of
such Transaction Litigation.  The parties hereto will cooperate and consult with
one another, to the fullest extent reasonably possible, in connection with any
Transaction Litigation, and the Company shall give Parent the opportunity to
participate in the defense or settlement of any Transaction Litigation;
provided, however, that the Company agrees that it will not compromise or settle
any Transaction Litigation without the prior written consent of Parent (such
consent not to be unreasonably withheld, conditioned or delayed).  In
furtherance of and without in any way limiting the foregoing, the Company will
use its commercially reasonable efforts consistent with the fiduciary duties of
the Company Board to defend any Transaction Litigation so as to permit the
consummation of the Merger in the manner contemplated by this Agreement.
 
SECTION 5.10.   Section 16 Matters.  Prior to the Effective Time, the Company
Board, or an appropriate committee of non-employee directors thereof, shall
adopt a resolution consistent with the interpretive guidance of the SEC so that
the disposition by any officer or director of the Company who is a covered
person of the Company for purposes of Section 16 of the Exchange Act (“Section
16”) of Common Stock, Stock Options or SARs pursuant to this Agreement in
connection with the Merger shall be an exempt transaction for purposes of
Section 16.
 
SECTION 5.11.   Convertible Notes.
 
(a)           The Surviving Corporation shall, on the Closing Date, execute such
supplemental indenture (each, an “Indenture”) under which the Company issued its
5.25% Convertible Senior Notes due 2025 and 5.50% Convertible Senior Notes due
2026 (collectively, the “Convertible Notes”) to
 
(b)           each Indenture as may be required under such Indenture in
connection with the Merger and the other transactions contemplated by this
Agreement.
 
(c)           The Company or the Surviving Corporation, as applicable, shall use
commercially reasonable efforts to take all such further action as may be
necessary to comply with all of the terms and conditions of each Indenture in
connection with the Merger and the other transactions contemplated by this
Agreement, including (i) the delivery of any officers’ certificates and opinions
of counsel required by each such Indenture, (ii) conducting any offer required
under such Indenture to repurchase the Convertible Notes issued thereunder, and
(iii) taking any such other actions required in connection with clauses (i) and
(ii) of this Section 5.11(b).

 
29

--------------------------------------------------------------------------------

 
 
SECTION 5.12.   Takeover Statutes.  If any Takeover Statute is or may become
applicable to the Merger or the other transactions contemplated hereby, the
Company, the Company Board and the Special Committee shall take such actions as
are within its power so as to eliminate the restrictions of such statute or
regulation on such transactions.
 
ARTICLE VI
 
CONDITIONS
 
SECTION 6.01.   Conditions to Obligation of Each Party to Effect the Merger. The
respective obligations of Parent, Merger Sub and the Company to consummate the
Merger are subject to the satisfaction or waiver at or prior to the Effective
Time of each of the following conditions:
 
(a)           Stockholder Approval.  The Stockholder Approval shall have been
obtained.
 
(b)           No Order. No Order or Law issued, enacted or promulgated by any
court of competent jurisdiction or other Governmental Entity shall be in effect
that restrains, enjoins or otherwise prohibits the consummation of the Merger.
 
SECTION 6.02.   Conditions to Obligations of Parent and Merger Sub to Effect the
Merger.  The obligations of each of Parent and Merger Sub to consummate the
Merger are also subject to the satisfaction or waiver at or prior to the
Effective Time of the following additional conditions:
 
(a)           Accuracy of Representations and Warranties.  (i) The
representations and warranties of the Company set forth in Section 3.07(b) shall
be true and correct as of the date of this Agreement and as of the Closing Date
as though made on or as of such date, (ii) the representations and warranties
set forth in Sections 3.02, 3.03, 3.15 and 3.16 shall be true and correct in all
material respects as of the date of this Agreement and as of the Closing Date as
though made on or as of such date (except to the extent that any such
representation and warranty expressly speaks as of a specific date, in which
case such representation and warranty shall be true and correct in all material
respects as of such specific date); (iii) the other representations and
warranties of the Company set forth in Article III hereof (other than the
Sections of Article III referred to in clause (i) or (ii) above), disregarding
any exceptions therein relating to materiality or Material Adverse Effect, shall
be true and correct as of the date of this Agreement and as of the Closing Date
as though made on or as of such date (except to the extent that any such
representation and warranty expressly speaks as of a specific date, in which
case such representation and warranty shall be true and correct as of such
specific date), except in the case of this clause (iii) for such failures to be
so true and correct that, individually or in the aggregate, have not had and
would not reasonably be expected to have, a Material Adverse Effect; and (iv)
Parent shall have received a certificate signed on behalf of the Company by a
senior executive officer of the Company to the effect that the conditions set
forth in this Section 6.02(a) have been satisfied.
 

 
30

--------------------------------------------------------------------------------

 
 
(b)           Compliance with Obligations.  The Company shall have performed or
complied with in all material respects all of its covenants, obligations and
agreements contained in this Agreement herein required to be performed or
complied with by it on or prior to the Closing Date, and Parent shall have
received a certificate signed on behalf of the Company by a senior executive
officer of the Company to such effect.
 
(c)           Appraisal Rights.  The total number of Appraisal Shares shall not
exceed five percent (5%) of the issued and outstanding shares of Common Stock as
of the Closing Date.
 
SECTION 6.03.   Conditions to Obligations of the Company to Effect the
Merger.  The obligations of the Company to consummate the Merger are also
subject to the satisfaction or waiver at or prior to the Effective Time of the
following additional conditions:
 
(a)           Accuracy of Representations and Warranties.  (i) The
representations and warranties of Parent and Merger Sub set forth in Article IV
shall be true and correct in all material respects as of the date of this
Agreement and as of the Closing Date as though made on or as of such date
(except to the extent that any such representation and warranty expressly speaks
as of a specific date, in which case such representation and warranty shall be
true and correct in all material respects as of such specific date), except
where the failure of such representations and warranties to be so true and
correct does not materially and adversely affect the ability of Parent or Merger
Sub to consummate the Merger, and (ii) the Company shall have received a
certificate signed on behalf of Parent and Merger Sub by a senior executive
officer of Parent to the effect that the conditions set forth in this
Section 6.03(a) have been satisfied.
 
(b)           Compliance with Obligations.  Each of Parent and Merger Sub shall
have performed or complied with in all material respects all of its covenants,
obligations and agreements contained in this Agreement herein required to be
performed or complied with by it on or prior to the Closing Date, and the
Company shall have received a certificate signed on behalf of Parent and Merger
Sub by a senior executive officer of Parent to such effect.
 
ARTICLE VII
 
TERMINATION
 
SECTION 7.01.   Termination.  This Agreement may be terminated and the Merger
may be abandoned at any time prior to the Effective Time, whether before or
after receipt of the Stockholder Approval, if applicable:
 
(a)           by mutual written consent of Parent, Merger Sub and the Company
(with respect to the Company, only pursuant to a resolution adopted by the
Special Committee);
 
(b)           by either Parent or the Company (with respect to the Company, only
pursuant to a resolution adopted by the Special Committee):
 

 
31

--------------------------------------------------------------------------------

 
  
(i)           if the Merger shall not have been consummated on or before 5 p.m.
New York City Time on April 2, 2012 (the “Outside Date”); provided, however,
that the right to terminate this Agreement under this Section 7.01(b)(i) shall
not be available to any party if the failure of such party (and in the case of
Parent, Merger Sub, and vice versa) to perform any of its obligations under this
Agreement has been the proximate cause of, or resulted in, the failure of the
Merger to be consummated on or before the Outside Date; or
 
(ii)          if any court of competent jurisdiction or other Governmental
Entity shall have issued an Order or taken any other action restraining,
enjoining or otherwise prohibiting the Merger and such Order or other action
shall have become final and nonappealable;
 
(c)           by Parent, if the Company shall have breached any of its
representations or warranties or failed to perform any of its covenants or
agreements set forth in this Agreement, which breach or failure to perform (i)
would give rise to the failure of any of the conditions set forth in Section
6.02(a) or 6.02(b) and (ii) is incapable of being cured or, if capable of being
cured, is not cured prior to the earlier of (A) one (1) business day prior to
the Outside Date or (B) the date that is thirty days from the date that the
Company is notified by Parent of such breach; provided that Parent shall not
have the right to terminate this Agreement pursuant to this Section 7.01(c) if
Parent or Merger Sub is then in material breach of any of its representations,
warranties, covenants or agreements hereunder;
 
(d)           by the Company (only pursuant to a resolution adopted by the
Special Committee), if Parent or Merger Sub shall have breached any of its
representations or warranties or failed to perform any of its covenants or
agreements set forth in this Agreement, which breach or failure to perform (i)
would give rise to the failure of any of the conditions set forth in Section
6.03(a) or 6.03(b) and (ii) is incapable of being cured or, if capable of being
cured, is not cured prior to the earlier of (A) one business day prior to the
Outside Date or (B) the date that is thirty days from the date that Parent is
notified by the Company of such breach; provided that the Company shall not have
the right to terminate this Agreement pursuant to this Section 7.01(d) if the
Company is then in material breach of any of its representations, warranties,
covenants or agreements hereunder;
 
(e)           by the Company, if Parent shall not have delivered the Written
Consent to the Company within twenty-four (24) hours after the execution of this
Agreement by each of the Company, Parent and Merger Sub; or
 
(f)           by the Company, if Parent shall not waive in writing the failure
of the condition set forth in Section 6.02(c) hereof to be satisfied within five
(5) business days after the date on which the Company notifies Parent in writing
of the failure of such condition to occur.
 
The party desiring to terminate this Agreement shall give written notice of such
termination to each of the other parties hereto.
 
SECTION 7.02.   Effect of Termination. In the event of the termination of this
Agreement as provided in Section 7.01, this Agreement shall forthwith become
void and have no effect, and, subject to Section 7.03 hereof, there shall be no
liability on the part of Parent, Merger Sub or the Company, other than this
Section 7.02 and Article VIII, which provisions shall survive such termination;
provided that nothing herein shall relieve any party from liability for any
willful or intentional breach of any of its representations, warranties,
covenants or agreements set forth in this Agreement.
  

 
32

--------------------------------------------------------------------------------

 
 
SECTION 7.03.   Certain Fees and Expenses.
 
(a)           In the event that this Agreement is terminated by the Company
pursuant to Section 7.01(e), Parent shall pay to the Company a fee equal to ten
percent (10%) of equity value of the fully diluted value of all of the shares of
Common Stock issued and outstanding, including, without limitation, Common Stock
held by the Parent Funds (the “Reverse Termination Fee”).
 
(b)           In the event that this Agreement is terminated by the Company
pursuant to Section 7.01(f), Parent shall pay to the Company the Company
Reimbursable Expenses.
 
(c)           The Reverse Termination Fee and the Company Reimbursable Expenses
payable pursuant to this Section 7.03 shall be paid by wire transfer of
immediately available funds within five (5) business days after demand therefor
following the occurrence of the termination event giving rise to the applicable
payment obligation.
 
ARTICLE VIII
 
MISCELLANEOUS
 
SECTION 8.01.   Non-Survival of Representations and Warranties.  None of the
representations and warranties in this Agreement or in any instrument delivered
pursuant to this Agreement shall survive the Effective Time. This Section 8.01
shall not limit any covenant or agreement of the parties hereto which by its
terms contemplates performance after the Effective Time.
 
SECTION 8.02.   Expenses. Except as otherwise expressly provided herein,
including, without limitation, Section 7.03 hereof, all costs and expenses
incurred in connection with this Agreement, the Merger and the other
transactions contemplated hereby shall be paid by the party incurring such costs
and expenses, regardless of whether the Merger shall be consummated.
 
SECTION 8.03.   Amendment. Subject to the provisions of applicable Law, at any
time prior to the Effective Time, whether before or after receipt of the
Stockholder Approval, if applicable, by action taken by or on behalf of the
parties’ respective Boards of Directors or other governing body (in the case of
the Company, only with the approval of the Special Committee, and to the extent
permitted by applicable Law), the parties hereto may modify or amend this
Agreement by written agreement executed and delivered by duly authorized
officers of the respective parties.
 
SECTION 8.04.   Extension and Waiver.
 
(a)           At any time prior to the Effective Time, to the fullest extent
permitted by applicable Law:
 

 
33

--------------------------------------------------------------------------------

 
 
(i)           the Special Committee on behalf of the Company may (a) extend the
time for the performance of any of the obligations or other acts of Parent
and/or Merger Sub, (b) waive any inaccuracies in the representations and
warranties contained herein or in any document, certificate or writing delivered
by Parent and/or Merger Sub pursuant hereto, or (c) waive compliance by Parent
and/or Merger Sub with any of the agreements or with any conditions to the
Company’s obligations.
 
(ii)          Parent may (a) extend the time for the performance of any of the
obligations or other acts of the Company, (b) waive any inaccuracies in the
representations and warranties contained herein or in any document, certificate
or writing delivered by the Company pursuant hereto, or (c) waive compliance by
the Company with any of the agreements or with any conditions to Parent’s or
Merger Sub’s obligations.
 
(b)           Any consent or agreement on the part of a party hereto to any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed on behalf of such party by a duly authorized officer (in the case of the
Company, subject to the provisions of applicable Law, only after approval of the
Special Committee as to such action has been provided).
 
SECTION 8.05.   Notices. All notices, requests and other communications
hereunder shall be in writing (including facsimile transmission and electronic
mail transmission, so long as a receipt of such e-mail is requested and
received) and shall be given:
 
 
(a)
If to Parent or Merger Sub:

 
 
Angel Holdings LLC

c/o Angelo, Gordon & Co., L.P.
245 Park Avenue, 26th Floor
New York, NY 10167
Attention: General Counsel
Facsimile No: 212-338-9611
e-mail: fwolfe@angelogordon.com


 
with a copy (which shall not constitute notice for any purpose under this
Agreement) to:

 
Simpson Thacher & Bartlett LLP
425 Lexington Ave.
New York, New York 10017
Attention: Sean Rodgers, Esq.
Facsimile No.: 212-455-2502
e-mail: srodgers@stblaw.com


(b)           If to the Company:
 
 
C&D Technologies, Inc.

1400 Union Meeting Road
Blue Bell, PA  19422
Attention: General Counsel
Facsimile No.: 215-619-7816
e-mail: danderson@cdtechno.com
 

 
34

--------------------------------------------------------------------------------

 
  
with a copy (which shall not constitute notice for any purpose under this
Agreement) to:


Potter Anderson & Corroon LLP
Hercules Plaza
1313 North Market Street
Wilmington, Delaware 19801
Attention: Mark Morton, Esq.
Facsimile No.: 302-778-6078
e-mail: mmorton@potteranderson.com; and


Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY  10019-6099
Attention:  Adam Turteltaub
Facsimile No.: 212-728-9129
e-mail: aturteltaub@willkie.com


or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.  All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5 p.m. on a business day
in the place of receipt.  Otherwise, any such notice, request or communication
shall be deemed to have been received on the next succeeding business day in the
place of receipt.


SECTION 8.06.   Governing Law; Consent to Jurisdiction; Waiver of Jury Trial;
Specific Performance.
 
(a)           This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware, regardless of the laws that might
otherwise govern under applicable principles of conflicts of laws thereof.
 
(b)           Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the jurisdiction of the Court of
Chancery of the State of Delaware and any appellate court thereof or, if under
applicable Law exclusive jurisdiction over such matter is vested in the federal
courts, any court of the United States located in the State of Delaware, in any
action or proceeding arising out of or relating to this Agreement or the
agreements delivered in connection herewith or the transactions contemplated
hereby or for recognition or enforcement of any judgment relating thereto, and
each of the parties hereby irrevocably and unconditionally (i) agrees not to
commence any such action except in such court, (ii) agrees that any claim in
respect of any such action or proceeding may be heard and determined in such
court, (iii) waives, to the fullest extent it may legally and effectively do so
any objection which it may now or hereafter have to venue of any such action or
proceeding in such court, and (iv) waives, to the fullest extent permitted by
law, the defense of any inconvenient forum to the maintenance of such action or
proceeding in such court.  Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law. Each of the parties to this Agreement irrevocably consents to
service of process in any such action or proceeding in the manner provided for
notices in Section 8.05 of this Agreement; provided, however, that nothing in
this Agreement shall affect the right of any party to this Agreement to serve
process in any other manner permitted by Law.
 

 
35

--------------------------------------------------------------------------------

 
 
(c)           EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE SUCH
WAIVER, (II) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER,
(III) IT MAKES SUCH WAIVER VOLUNTARILY, AND (IV) IT HAS BEEN INDUCED TO ENTER
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS
CONTAINED IN THIS SECTION 8.06(c).
 
(d)           The parties hereto agree that irreparable harm for which monetary
damages, even if available, would not be an adequate remedy, would occur in the
event that any of the parties hereto do not perform their obligations under the
provisions of this Agreement (including failing to take such actions as are
required of them hereunder to consummate this Agreement) in accordance with its
specified terms or otherwise breach such provisions.  Subject to the following
sentence, the parties acknowledge and agree that (a) the parties shall be
entitled to an injunction or injunctions, specific performance or other
equitable relief, to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in the courts described in Section
8.06(b) without proof of damages or otherwise, this being in addition to any
other remedy to which they are entitled under this Agreement and (b) the right
of specific enforcement is an integral part of the transactions contemplated by
this Agreement and without that right, neither the Company nor Parent would have
entered into this Agreement.  Each of the parties hereto agrees that it will not
oppose the granting of an injunction, specific performance or other equitable
relief on the basis that the other parties hereto have an adequate remedy at law
or an award of specific performance is not an appropriate remedy for any reason
at law or equity.  The parties hereto acknowledge and agree that any party
seeking an injunction or injunctions to prevent breaches of this Agreement and
to enforce specifically the terms and provisions of this Agreement in accordance
with this Section 8.06 shall not be required to provide any bond or other
security in connection with any such order or injunction.  Notwithstanding
anything in this Agreement to the contrary, the parties hereby further
acknowledge and agree that prior to the Closing, the Company shall be entitled
to seek specific performance to cause Parent to draw down the full proceeds of
the Equity Financing pursuant to the terms and conditions of the Equity
Financing Commitment but only if (A) all conditions in Sections 6.01 and 6.02
(other than those conditions that by their nature are to be satisfied at the
Closing) have been satisfied and (B) Parent and Merger Sub fail to complete the
Closing by the date the Closing is required to have occurred pursuant to
Section 1.02.
 

 
36

--------------------------------------------------------------------------------

 
 
(e)           Notwithstanding the parties’ rights to specific performance or
injunctive relief or both pursuant to Section 8.06(d), each party may pursue any
other remedy available to it at Law or in equity, including monetary damages;
provided, that, it is understood and agreed that claims for monetary damages
following termination of this Agreement shall be limited to those arising from
or relating to any willful breach of this Agreement prior to such termination.
 
SECTION 8.07.   Entire Agreement; Third-Party Beneficiaries.
 
(a)           This Agreement (together with the Exhibits, Company Disclosure
Schedule and Parent Disclosure Schedule) and the Confidentiality Agreement
(excluding Section 9 and Section 11 thereof) contain the entire agreement among
the parties hereto with respect to the Merger and the other transactions
contemplated hereby and the subject matter of this Agreement and supersede all
prior agreements and undertakings, both written and oral, among the parties, or
any of them, with respect to these matters.  Each party hereto has participated
in the drafting of this Agreement, which each party acknowledges is the result
of extensive negotiations between the parties.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.
 
(b)           This Agreement is not intended to, and does not, confer upon any
Person other than the parties hereto any legal or equitable rights or remedies,
except for (i) if the Effective Time occurs, the right of any holder of a Share,
Stock Option or SAR to receive the Merger Consideration or any other amounts
payable pursuant to Article II hereof, and (ii) the provisions set forth in
Section 5.04 of this Agreement, which, in each case, are intended to be for the
benefit of the Persons covered thereby and may be enforced by such Persons after
the Effective Time.
 
SECTION 8.08.   Severability.  Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any terms or provisions
of this Agreement in any other jurisdiction so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the fullest extent
possible.
 
SECTION 8.09.   Definitions.  For purposes of this Agreement:
 
(a)           “affiliate” shall have the meaning assigned to such term in Rule
12b-2 under the Exchange Act.
 

 
37

--------------------------------------------------------------------------------

 
 
(b)           “beneficial ownership” (and its correlative terms) shall have the
meaning assigned to such term in Rule 13d-3 under the Exchange Act.
 
(c)           “business day” shall have the meaning assigned to such term in
Rule 14d-1(g)(3) under the Exchange Act.
 
(d)           “Company Reimbursable Expenses” means all reasonable,
out-of-pocket expenses incurred by the Company and its affiliates in connection
with or related to the authorization, preparation and execution of this
Agreement and all other matters related to the closing of the transactions
contemplated hereby up to a maximum amount of $2,500,000.
 
(e)           “Knowledge” means, with respect to the Company, the actual
knowledge after reasonable inquiry of those individuals listed in Section
8.09(e) of the Company Disclosure Schedule.
 
(f)           “Person” means an individual, corporation, partnership, limited
liability company, joint venture, association, trust, unincorporated
organization or other entity.
 
(g)           “Representatives” ” of a Person means the officers, directors,
partners, employees, agents or advisors of such Person including, without
limitation, attorneys, accountants, consultants and financial advisors.
 
(h)           “Subsidiary” of any Person means another Person, of which the
first Person (either alone or through or together with any other of its
Subsidiaries) owns, directly or indirectly, more than fifty percent (50%) of the
stock or other equity interests entitled to vote for the election of the board
of directors or other governing body of such Person or any other Person that
would otherwise be deemed a “subsidiary” under Rule 12b-2 promulgated under the
Exchange Act.
 
SECTION 8.10.   Interpretation. When a reference is made in this Agreement to an
Article, a Section or an Exhibit, such reference shall be to an Article or a
Section of, or an Exhibit to, this Agreement unless otherwise indicated.  The
table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.  Whenever the words “include”, “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation”.  The words “hereof”, “herein”, “hereby” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.  The
word “or” when used in this Agreement is not exclusive.  All terms defined in
this Agreement shall have the defined meanings when used in any certificate or
other document made or delivered pursuant hereto unless otherwise defined
therein.  The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such term.  Any agreement, instrument
or statute defined or referred to herein or in any agreement or instrument that
is referred to herein means such agreement, instrument or statute as from time
to time amended, modified or supplemented, including (in the case of agreements
or instruments) by waiver or consent and (in the case of statutes) by succession
of comparable successor statutes and references to all attachments thereto and
instruments incorporated therein.  References to a Person are also to its
permitted successors and assigns.  References to monetary amounts are to the
lawful currency of the United States.
 

 
38

--------------------------------------------------------------------------------

 
 
SECTION 8.11.   Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
operation of Law or otherwise by any of the parties hereto without the prior
written consent of the other parties, except that Merger Sub may assign any of
its rights and obligations hereunder to Parent or one or more new or existing
controlled affiliates of Parent so long as such assignment does not prevent or
impair the satisfaction of any of the conditions set forth in Article VI or
delay completion of the Merger; provided, however, that no such assignment shall
relieve Merger Sub of its obligations hereunder.  Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by, the parties and their respective successors and assigns.  The
parties shall take all reasonable actions to amend the terms of this Agreement
in the event of any such assignment by Merger Sub in order to reflect such
assignment, subject to the terms and conditions set forth in this Agreement.
 
SECTION 8.12.   Counterparts. This Agreement may be executed in two or more
counterparts (including by facsimile or similar electronic means), all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other parties.
 
[Signature pages follow]

 
39

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.
 

 
Angel Holdings LLC
         
By:
/s/ Thomas M. Fuller     Name:  Thomas M. Fuller    
Title:
Chief Executive Officer          
Angel Acquisition Corp.
         
By:
/s/ Thomas M. Fuller    
Name:
Thomas M. Fuller    
Title:
Chief Executive Officer          
C&D Technologies, Inc.
         
By:
/s/ Jeffrey A. Graves    
Name:
Jeffrey A. Graves    
Title:
President and CEO  

 
 
40

--------------------------------------------------------------------------------

 